 

EXHIBIT 10.11

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 15th day of January 2013, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of January 1,
2013 (the “Pooling and Servicing Agreement”), and EverBank, a federal savings
association (the “Bank”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Mortgage Loan Purchase Agreement dated as of
November 20, 2012, between Barclays Bank PLC and the Bank, as modified by the
Assignment, Assumption and Recognition Agreement dated the date hereof among
Barclays Bank PLC, the Assignor and the Bank (the “Purchase Agreement”) and the
servicing thereof shall be subject to the terms of the Purchase Agreement as
modified or supplemented by this Agreement. Unless otherwise specified herein,
capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Purchase Agreement. Assignor will sell the Mortgage Loans to
Depositor pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date
hereof, and Depositor will sell the Mortgage Loans to Assignee pursuant to the
Pooling and Servicing Agreement.

 

Assignment and Assumption

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Purchase Agreement to the
extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, and Depositor hereby
accepts such assignment from Assignor and assumes such obligations.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Purchase Agreement to the
extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, Depositor is released
from all obligations under the Purchase Agreement, and Assignee hereby accepts
such assignment from Depositor and assumes such obligations.

 

3.          Assignee agrees to be bound, as “Purchaser,” by all of the terms,
covenants and conditions of the Purchase Agreement relating to the Mortgage
Loans, and from and after the date hereof, Assignee assumes for the benefit of
each of Assignor, Depositor and the Bank all of Assignor's obligations as
“Purchaser” thereunder in respect of the Mortgage Loans, and Assignor is
released from such obligations, other than any such obligations that have
accrued prior to the date hereof.

 

 

 

 

4.         The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Purchase
Agreement with respect to the Mortgage Loans.

 

Representations and Warranties

 

5.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and the Bank as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Assignor is the lawful owner of its interests, rights and
obligations under the Purchase Agreement to the extent of the Mortgage Loans,
free and clear from any and all claims and encumbrances whatsoever, and upon the
transfer of such interests, rights and obligations to Assignee as contemplated
herein, Assignee shall have good title to all of Assignee's interests, rights
and obligations under the Purchase Agreement to the extent of the Mortgage
Loans, free and clear of all liens, claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
the Bank with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

2

 

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

6.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and the Bank that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

7.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

3

 

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

8.          The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to and otherwise to
perform its obligations under the Purchase Agreement;

 

(c)          The Bank has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of the Bank’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of the Bank’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which the Bank is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Bank or its property is subject. The execution,
delivery and performance by the Bank of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of the Bank. This Agreement has been duly
executed and delivered by the Bank and, upon the due authorization, execution
and delivery by Assignor, Assignee and the Depositor, will constitute the valid
and legally binding obligation of the Bank enforceable against the Bank in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

4

 

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby or, if required, such consent, approval, authorization or
order has been or will be obtained prior the consummation of such transactions.

 

Restated Bank Representations and Warranties

 

9.          The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Section 8.02 of the Purchase
Agreement with respect to each Mortgage Loan as of the related Closing Date (as
such term is defined in the Purchase Agreement) and (b) the representations and
warranties set forth in Section 8.01 of the Purchase Agreement as of the date
hereof, in each case as if such representations and warranties were set forth
herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the date specified, Assignee shall be entitled to
all the remedies under the Purchase Agreement, subject to the rights of the
Controlling Holder pursuant to Section 13.

 

Repurchase by Assignor Upon Certain Breaches of Representations and Warranties

 

10.        (a)          Assignor hereby covenants and agrees that, if a breach
of any representation and warranty set forth in Section 8.02 of the Purchase
Agreement exists on the date hereof that materially and adversely affects the
value of any Mortgage Loan or the interest of Assignee in any Mortgage Loan and
such breach did not exist as of the Closing Date of that Mortgage Loan, Assignor
shall have a period of 60 days from the earlier of either discovery by or
receipt of written notice from Assignee to Assignor of such breach within which
to correct or cure such breach. Each determination as to whether there has been
such a breach shall be conducted on a Mortgage Loan-by-Mortgage Loan basis. A
breach of representations and warranties in Sections 8.02(i), (jj), and (eee) of
the Purchase Agreement shall be deemed to materially and adversely affect the
value of the related Mortgage Loan or the interest of the Assignee therein.
Assignor hereby covenants and agrees that if any breach cannot be corrected or
cured within such 60 day period, then Assignor shall, at its option, (i)
substitute a mortgage loan for the defective Mortgage Loan in accordance with
the Purchase Agreement, (ii) repurchase the related Mortgage Loan at the
Repurchase Price or (iii) except for a breach of a representation and warranty
in Section 8.02(eee) of the Purchase Agreement, make an indemnification payment
in an amount equal to the reduction in value of such Mortgage Loan as a result
of such breach not later than 90 days after its discovery or receipt of notice
of such breach and in the case of clauses (ii) and (iii) above, by wire transfer
of immediately available funds to such account as Assignee shall specify to
Assignor.

 

5

 

 

(b)          Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
10(a) above shall be by Arbitration administered by the American Arbitration
Association in accordance with the provisions of Exhibit H of the Purchase
Agreement, with the Assignor as the “Seller” thereunder and the Assignee as the
“Purchaser.” Each party hereto agrees that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty has commenced and
is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder between Assignor and Assignee.

 

Recognition of Assignee

 

11.        (a)          From and after the date hereof, subject to Sections 13
and 14 below, the Bank shall recognize Assignee as owner of the Mortgage Loans
and will service the Mortgage Loans and perform its obligations hereunder for
the benefit of the Assignee in accordance with the Purchase Agreement, as
modified hereby or as may be amended from time to time, as if Assignee and the
Bank had entered into a separate servicing agreement for the purchase and
servicing of the Mortgage Loans, the terms of which are incorporated herein by
reference, as amended by this Agreement.

 

(b)          It is the intention of Assignor, Depositor, the Bank and Assignee
that this Agreement, which includes the Purchase Agreement, shall constitute a
separate and distinct servicing agreement, and the entire servicing agreement,
between the Bank and Assignee to the extent of the Mortgage Loans and shall be
binding upon and for the benefit of the respective successors and assigns of the
parties hereto.

 

Continuing Rights and Responsibilities

 

12.       (a)          Controlling Holder Rights. The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will assume all of Assignee's rights and all related responsibilities as
Purchaser under each of the following sections of the Purchase Agreement:

 

Purchase Agreement:

 

Section   Matter       8.03, other than the third paragraph of, 8.03   Remedies
for Breach of Representations and Warranties       15.04   Purchaser’s Right to
Examine Servicer Records       15.05   Seller and Servicer Shall Provide
Access/Information as Reasonably Required

 

6

 

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Purchase Agreement listed below:

 

Purchase Agreement:

 

Section   Matter 8.05  

Purchase Price Protection



      Exhibit G   Compliance Requirements

 

(c)          In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling and Servicing Agreement (the “Master Servicer”), copies of reports,
notices, statements and other communications required to be delivered to the
Purchaser by the Bank pursuant to any of the sections of the Purchase Agreement
referred to above and under the following sections, at the times therein
specified:

 

Purchase Agreement:

 

Section           7.14   Transfer of Accounts       14.02   Statements to
Purchaser       Section 1.04 of Exhibit G   Servicer Compliance Statement      

Section 1.05 of Exhibit G

  Report on Assessment of Compliance and Attestation



 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 13(a) shall terminate and revert to Assignee.
Assignor will provide thirty (30) days notice to the Bank of any such
termination of which Assignor has knowledge. Upon the first exercise of an
enforcement of any rights pursuant to Section 13(a), Assignee shall notify (or
cause the Master Servicer to notify) the Bank that there is no longer a
Controlling Holder.

 

7

 

 

Amendments to Purchase Agreement

 

13.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

 (a)           Definitions.

 

(i)          The definitions of “Business Day,” “Eligible Account” and “Eligible
Investment” set forth in Section 1.01 of the Purchase Agreement shall be deleted
and replaced in their entirety as follows, and the following definitions of
“Clean-up Call,” “Controlling Holder,” “MERS Event” and “Securities
Administrator” shall be added to Section 1 of the Purchase Agreement:

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Florida, Maryland, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Florida, Maryland, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling and Servicing Agreement and all property acquired in respect of any such
mortgage loan remaining in the trust fund created pursuant to the Pooling and
Servicing Agreement on any date on which the aggregate stated principal balance
is less than 10% of the aggregate stated principal balance as of January 1,
2013, in accordance with the Pooling and Servicing Agreement.

 

Controlling Holder: At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling and Servicing Agreement or, if the class principal amount of the
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, the holder of the majority of the class principal
amount of the second most subordinate class of certificates issued pursuant to
the Pooling and Servicing Agreement. If the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, then no entity will have any rights as a
Controlling Holder.

 

8

 

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch, Inc. (“Fitch”) and Moody’s Investors Service, Inc. (“Moody’s”) and the
long-term unsecured debt obligations of such entity are rated in one of the two
highest rating categories of Fitch and Moody’s and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”
and, together with Fitch and Moody’s, the “Rating Agencies”), then the
short-term unsecured debt obligations of such entity are rated in the highest
rating category of KBRA and the long-term unsecured debt obligations of such
entity are rated in one of the three highest rating categories of KBRA. If the
ratings no longer satisfy each of these criteria, the funds on deposit therewith
in connection with this transaction shall be transferred to an Eligible Account
within 30 days of such downgrade. Eligible Accounts may bear interest.

 

Eligible Investments: At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agencies for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating
Agencies for long-term unsecured debt with a maturity of more than one year or
in the highest rating category with respect to short-term obligations, in each
case at the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;

 

9

 

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agencies at the time of such
investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by the Rating Agencies for long-term unsecured debt with a maturity
of more than one year or in the highest rating category with respect to
short-term obligations;

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

MERS Event: The occurrence of any of the following events:

 

(i)          a Monthly Payment on a MERS Designated Mortgage Loan has not been
received within 60 days of its Due Date;

 

(ii)         a court of competent jurisdiction in a particular state rules that
MERS is not an appropriate, permissible or authorized system for transferring
ownership of Mortgage Loans in that state; or

 

(iii)        (A) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

10

 

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator under the Pooling and Servicing
Agreement, or any successor in interest, or if any successor Securities
Administrator shall be appointed as provided in the Pooling and Servicing
Agreement, then such successor Securities Administrator.

 

 (b)          Servicing Standard. In servicing the Mortgage Loans in accordance
with this Agreement and Accepted Servicing Practices, the Servicer shall service
the Mortgage Loans with a view to the best interests of all holders of the
Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates as a single
class.

 

 (c)          Helping Families Act Notice. The following sentence shall be added
at the end of Section 6.05:

 

In connection with any Mortgage Loan (i) repurchased by Seller from the trust
created by the Pooling and Servicing Agreement (the “Trust”) or (ii) purchased
in the exercise of a Clean-up Call, Seller shall furnish to the related
borrower, within thirty (30) days following the date of such repurchase, the
notice required by, and in accordance with, Section 404 of the Helping Families
Act.

 

 (d)          Final Maturity Date Limit.

 

The following sentence shall be added at the end of the second paragraph of
Section 7.01:

 

In no event shall the Servicer extend the final maturity date past February 25,
2043 or, if such 25th day is not a Business Day, the next succeeding Business
Day.

 

(e)          Segregated Custodial Account. The Servicer shall establish a
Custodial Account pursuant to Section 7.09 of the Purchase Agreement which shall
be titled “EverBank, in trust for Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, as trustee of the Sequoia Mortgage Trust 2013-1” (the
“2013-1 Custodial Account”), which shall be the Custodial Account under this
Agreement for all purposes. If the 2013-1 Custodial Account is no longer an
Eligible Account, the Servicer shall transfer the 2013-1 Custodial Account to an
account that is an Eligible Account. The 2013-1 Custodial Account shall qualify
as an Eligible Account.

 

11

 

 

  (f)          Transfer of Eligible Investments. The following sentences shall
be added at the end of the last paragraph of Section 7.09:

 

Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2013-1 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 

  (g)          Transfer of Accounts. Section 7.14 shall be deleted and replaced
in its entirety as follows:

 

The Servicer may transfer the Custodial Account or the Escrow Account to a
different depository institution from time to time that meets the Eligible
Account requirements only with the Purchaser’s approval, which shall not
unreasonably be withheld.

 

  (h)          Foreclosure Proceedings. The first sentence of Section 7.17 is
hereby deleted and replaced in its entirety with the following:

 

In the event that title to the Mortgaged Property is acquired in foreclosure or
by deed in lieu of foreclosure, the deed or certificate of sale shall be taken
in the name of the Trust, where permitted by applicable law or regulation, and
where not so permitted, in the name of the trustee of the Trust or its nominee.

 

   (i)          REMIC Provisions.

 

(i)          The following definition of “REMIC Provisions” is hereby added to
Section 1.01 of the Purchase Agreement:

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 

12

 

 

(ii)         The fourth paragraph of Section 7.17 shall be amended and replaced,
to read in its entirety as follows:

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Securities
Administrator an Opinion of Counsel to the effect that the holding by such REMIC
of such Mortgaged Property subsequent to three years after its acquisition will
not result in the imposition of taxes on “prohibited transactions” on such REMIC
as defined in Section 860F of the Code or under the law of any state in which
real property securing a Mortgage Loan owned by such REMIC is located or cause
such REMIC to fail to qualify as a REMIC for federal income tax purposes or for
state tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed. Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 

13

 

 

(iii)        The following additional provisions shall be added after Section
7.17, to read in its entirety as follows:

 

Section 7.18 Compliance with REMIC Provisions. If a REMIC election has been made
with respect to the arrangement under which the Mortgage Loans and REO Property
are held, the Servicer shall not take any action, cause the REMIC to take any
action or fail to take (or fail to cause to be taken) any action that, under the
REMIC Provisions, if taken or not taken, as the case may be, would be reasonably
likely to (i) endanger the status of the REMIC as a REMIC or (ii) result in the
imposition of a tax upon the REMIC (including but not limited to the tax on
“prohibited transactions” as defined in Section 860F(a)(2) of the Code and the
tax on “contribution” to a REMIC set forth in Section 860G(d) of the Code unless
the Servicer has received an Opinion of Counsel (at the expense of the party
seeking to take such actions) to the effect that the contemplated action will
not endanger such REMIC status or result in the imposition of any such tax.

 

  (j)            Avoidance of Consolidation.

 

(i)          The following Section 7.19 shall be added at the end of Article
VII, to read in its entirety as follows:

 

Section 7.19 Avoidance of Consolidation.

 

(a)           The Servicer covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the Trust, if its holding
or purchase of such Certificate (or interest therein) would cause the Servicer
to be required to consolidate any assets of the Trust on its financial
statements under U.S. generally accepted accounting principles (“Consolidate” or
“Consolidation”). The Servicer shall be deemed to have represented by virtue of
its purchase or holding of such Certificate (or interest therein) that its
holding or purchase of such Certificate (or interest therein) will not cause the
Servicer to be required to Consolidate any assets of the Trust on its financial
statements.

 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Section 7.19 and to the extent that the retroactive restoration of the
rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer. The terms and
conditions of any sale under this Section 7.19 shall be determined in the sole
discretion of the Securities Administrator, and the Securities Administrator
shall not be liable to any owner of a Certificate as a result of its exercise of
such discretion. The Servicer shall indemnify and hold harmless the Depositor
and the Trust from and against any and all losses, liabilities, claims, costs or
expenses incurred by such parties as a result of such holding or purchase
resulting in a Consolidation.



 

14

 

 

(b)          The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Purchase Agreement to
an insured depository institution, as such term is defined in the Federal
Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI Servicer
Transferee”) unless the Purchaser and the Servicer shall have received a
representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial statements. Any
IDI Servicer Transferee shall be deemed to have represented by virtue of its
acquisition of such servicing rights and duties that such acquisition will not
cause Consolidation. Any IDI Servicer Transferee who acquires such servicing
rights and duties without providing the representation described above or whose
acquisition of such servicing rights and duties has required it to Consolidate
any assets of the Trust on its financial statements shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

(ii) An additional “Event of Default” shall be listed in Section 16.01, to be
inserted after clause (i), to read in its entirety as follows:



 

or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer is required to Consolidate any assets of the Trust on its financial
statements, provided that such purchase or holding of a Certificate shall not
constitute an Event of Default if, within 45 days of (1) the date of such
purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.19(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 

15

 

 

(k)          MERS Event. The following Section 7.20 shall be added at the end of
Article VII, to read in its entirety as follows:

 

Section 7.20 MERS Event.

 

If the Controlling Holder has knowledge of the occurrence of a MERS Event, it
will send written notice of such event to the Servicer within five Business Days
of the date of its knowledge of such event. The Servicer shall prepare and
submit an assignment to remove from the MERS System each MERS Designated
Mortgage Loan that is subject to such MERS Event within 10 Business Days of its
receipt of notice of the occurrence of such MERS Event. The Servicer shall
notify the Master Servicer and Trustee upon the removal of a MERS Designated
Mortgage Loan from the MERS System.

 

(l)          Determination of Breach of Representations and Warranties. The
following sentence shall be added as the new third sentence of Section 8.03:

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(m)          Third Party Claims. The first sentence of Section 13.01(d) is
hereby deleted and replaced in its entirety with the following:

 

The Seller or Servicer, as the case may be, shall immediately (i) notify the
Purchaser if a claim is made by a third party with respect to this Agreement,
any Mortgage Loan and/or any REO Property, (ii) assume the defense of any such
claim and pay all expenses in connection therewith, including attorneys’ fees,
and (iii) promptly pay, discharge and satisfy any judgment, award, or decree
that may be entered against it or the Purchaser in respect of such claim.

 

(n)          Form of Monthly Report and Servicer Reports. The Servicer shall
provide monthly accounting reports to the Purchaser and Master Servicer,
pursuant to Section 14.02 of the Purchase Agreement, with the information
required by the monthly reporting format of the Master Servicer as previously
provided to the Servicer by Assignor. Such reports shall be provided not later
than the fifth (5th) Business Day of each calendar month. The Servicer shall
provide monthly reports to the Purchaser pursuant to Section 14.02 of the
Purchase Agreement in the formats attached hereto as Exhibits 10 and 11, or in
such other format as the Servicer, the Purchaser and the Depositor shall agree
in writing.

 

(o)          Assumption Agreements. The first sentence of Section 15.01 is
hereby deleted and replaced in its entirety with the following: 

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.

 



16

 

 

(p)          Shorter Cure Period for Failure to Provide Distribution Data. An
additional “Event of Default” shall be listed in Section 16.01, to be inserted
after clause (j) added pursuant to Section 14(j)(ii) above, to read in its
entirety as follows:

 

or (k) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Section 14.02 and such failure shall
continue for three Business Days after notice of such failure has been given to
Servicer by Purchaser;

 

(q)          Clean-up Call. A new Section 18.21 shall be added to the Purchase
Agreement, to read in its entirety as follows:

 

SECTION 18.21. Clean-up Call. In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Purchase Agreement to the extent relating to such
Mortgage Loans and (b) shall be bound as “Purchaser” under the Purchase
Agreement from and after the date it exercises the Clean-up Call. The remaining
Mortgage Loans shall be serviced by the Bank for such purchaser in accordance
with the terms and conditions of the Purchase Agreement.         

 

(r)          Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

(s)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

15.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:+

 

17

 

 

(a)          In the case of the Bank,

 

EverBank

501 Riverside Avenue

Jacksonville, Florida 32202

Attention: Marc Norton

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-1

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-1

 

(f)           In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

18

 

 

16.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

17.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

18.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.

 

19.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

20.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

21. The Controlling Holder under the Pooling and Servicing Agreement is an
express third party beneficiary of this Agreement, and shall have the same power
and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. The Bank hereby consents to such
exercise and enforcement.

 

22.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Purchaser under the Purchase Agreement (such
indebtedness, expenses and other amounts being payable solely from and to the
extent of funds of the Trust) or be personally liable for the breach or failure
of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 



19

 

 

23.         Master Servicer. The Bank hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of the Bank and the
Servicer hereunder and under the Purchase Agreement and the right to exercise
the remedies of the Purchaser hereunder and under the Purchase Agreement, other
than the rights assumed by the Controlling Holder assumed under Section 13(a)
above.

 

The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account # 3970771416

Account Name: SAS Clearing

FFC: Account #39107500, Sequoia Mortgage Trust 2013-1 Distribution Account

 

24.         The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Purchase
Agreement shall be directed to Wells Fargo Bank, N.A., as custodian, using the
form of Request for Release in the form of Exhibit F hereto. The Bank shall
provide the Custodian with the specimen signatures of the Bank's authorized
servicing representatives using the form in Exhibit D-3 hereto. The Bank shall
pay shipping expenses for any Mortgage Loan Documents if there has been a breach
of any representation or warranty made with respect to the related Mortgage Loan
in Section 8.02 of the Purchase Agreement.

 

20

 

 

25.         Helping Families Act Notice. Assignor hereby requests that the Bank
furnish each Mortgagor with the notice described in Section 6.05 of the Purchase
Agreement, in the form attached as Exhibit E thereto and using Christiana Trust,
a division of Wilmington Savings Fund Society, FSB, as trustee of the Sequoia
Mortgage Trust 2013-1 as the investor name, in accordance with the terms of
Section 6.05 therein, and the Bank hereby covenants that it shall furnish each
Mortgagor with such notice as provided therein. Assignor and Assignee each agree
that it will not send such notices to the Mortgagors.

 

26.         Rule 17g-5 Compliance. The Bank hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-1” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement, (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider or (iii) any
disclosure, whether intentional or not, of such information once sent to such
address. None of the foregoing restrictions in this Section 26 prohibit or
restrict oral or written communications, or providing information, between the
Bank, on the one hand, and any Rating Agency or NRSRO, on the other hand, with
regard to (i) such Rating Agency’s or NRSRO’s review of the ratings it assigns
to the Bank, (ii) such Rating Agency’s or NRSRO’s approval of the Bank as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Bank’s servicing operations in general;
provided, however, that the Bank shall not provide any information relating to
the Mortgage Loans to such Rating Agency or NRSRO in connection with such review
and evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or
deal specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

    REDWOOD RESIDENTIAL ACQUISITION CORPORATION     Assignor           By: /s/
John Isbrandtsen     Name: John Isbrandtsen     Title: Authorized Officer      
      SEQUOIA RESIDENTIAL FUNDING, INC.     Depositor           By: /s/ John
Isbrandtsen     Name: John Isbrandtsen     Title: Authorized Officer            
CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its
individual capacity but solely as Trustee, Assignee             By: /s/ Jeffrey
R. Everhart     Name: Jeffrey R. Everhart     Title: AVP             EVERBANK  
          By: /s/ Marc J. Norton     Name: Marc J. Norton     Title: Sr. Vice
President         Accepted and agreed to by:               WELLS FARGO BANK,
N.A.       Master Servicer               By: /s/ Graham M. Oglesby       Name:
Graham M. Oglesby       Title: VP      

 

Signature Page to Assignment, Assumption and Recognition Agreement – EverBank
(SEMT 2013-1)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1000634 0.002500     1000634
Group 1 1119124655 1 1 0 2 1000634 0.002500     1000634 Group 1 1119125197 1 1 0
3 1000634 0.002500     1000634 Group 1 1538108635 2 1 0 4 1000634 0.002500    
1000634 Group 1 1119124776 1 1 0 5 1000634 0.002500     1000634 Group 1
1119072713 1 1 0 6 1000634 0.002500     1000634 Group 1 1538010833 1 1 0 7
1000634 0.002500     1000634 Group 1 1222011653 1 1 0 8 1000634 0.002500    
1000634 Group 1 1222005132 1 1 0 9 1000634 0.002500     1000634 Group 1
1593026218 1 1 0 10 1000634 0.002500     1000634 Group 1 1518000228 1 1 0 11
1000634 0.002500     1000634 Group 2 1538110851 1 1 0 12 1000634 0.002500    
1000634 Group 1 1541025591 1 1 0 13 1000634 0.002500     1000634 Group 1
1538109831 1 1 0 14 1000634 0.002500     1000634 Group 1 1593026674 1 1 0 15
1000634 0.002500     1000634 Group 1 1541023435 1 1 0 16 1000634 0.002500    
1000634 Group 1 1538102380 1 1 0 17 1000634 0.002500     1000634 Group 1
1541021214 1 1 0 18 1000634 0.002500     1000634 Group 1 1538110188 1 1 0 19
1000634 0.002500     1000634 Group 1 1538102783 1 1 0 20 1000634 0.002500    
1000634 Group 1 1222029902 1 1 0 21 1000634 0.002500     1000634 Group 1
1222038600 1 1 0 22 1000634 0.002500     1000634 Group 1 1541028503 1 1 0 23
1000634 0.002500     1000634 Group 1 1538107459 2 1 0 24 1000634 0.002500    
1000634 Group 1 1247000241 2 1 0 25 1000634 0.002500     1000634 Group 1
1541029347 1 1 0 26 1000634 0.002500     1000634 Group 1 1542027666 1 1 0 27
1000634 0.002500     1000634 Group 1 1541027653 1 1 0 28 1000634 0.002500    
1000634 Group 1 1540081833 2 1 0 29 1000634 0.002500     1000634 Group 1
1222040483 1 1 0 30 1000634 0.002500     1000634 Group 1 1538131132 1 1 0 31
1000634 0.002500     1000634 Group 1 1541025883 1 1 0 32 1000634 0.002500    
1000634 Group 1 1222034136 1 1 0 33 1000634 0.002500     1000634 Group 1
1541021138 1 1 0 34 1000634 0.002500     1000634 Group 1 1596039664 2 1 0 35
1000634 0.002500     1000634 Group 1 1222038067 1 1 0 36 1000634 0.002500    
1000634 Group 1 1538109365 2 1 0 37 1000634 0.002500     1000634 Group 1
1541023292 1 1 0 38 1000634 0.002500     1000634 Group 1 1541019198 1 1 0 39
1000634 0.002500     1000634 Group 1 1596035394 1 1 0 40 1000634 0.002500    
1000634 Group 1 1222035790 1 1 0 41 1000634 0.002500     1000634 Group 1
1541021829 1 1 0 42 1000634 0.002500     1000634 Group 1 1538094850 1 1 0 43
1000634 0.002500     1000634 Group 1 1541029955 2 1 0 44 1000634 0.002500    
1000634 Group 1 1538109811 2 1 0 45 1000634 0.002500     1000634 Group 1
1538095840 1 1 0 46 1000634 0.002500     1000634 Group 1 1541027959 2 1 0 47
1000634 0.002500     1000634 Group 1 1541019531 1 1 0 48 1000634 0.002500    
1000634 Group 1 1541022946 1 1 0 49 1000634 0.002500     1000634 Group 1
1518000216 1 1 0 50 1000634 0.002500     1000634 Group 1 1538108710 1 1 0 51
1000634 0.002500     1000634 Group 1 1596036347 1 1 0 52 1000634 0.002500    
1000634 Group 1 1538094828 1 1 0 53 1000634 0.002500     1000634 Group 1
1596039447 1 1 0 54 1000634 0.002500     1000634 Group 2 1538110703 1 1 0 55
1000634 0.002500     1000634 Group 1 1538018950 2 1 0 56 1000634 0.002500    
1000634 Group 1 1222036493 1 1 0 57 1000634 0.002500     1000634 Group 1
1538109696 1 1 0 58 1000634 0.002500     1000634 Group 1 1518000404 2 1 0 59
1000634 0.002500     1000634 Group 2 1216000722 1 1 0 60 1000634 0.002500    
1000634 Group 1 1221053257 1 1 0 61 1000634 0.002500     1000634 Group 2
1224000156 1 1 0 62 1000634 0.002500     1000634 Group 1 1518000316 1 1 0 63
1000634 0.002500     1000634 Group 1 1541025992 1 1 0 64 1000634 0.002500    
1000634 Group 1 1789000112 2 1 0 65 1000634 0.002500     1000634 Group 1
1216000225 1 1 0 66 1000634 0.002500     1000634 Group 1 1538108123 1 1 0 67
1000634 0.002500     1000634 Group 1 1793000153 2 1 0 68 1000634 0.002500    
1000634 Group 1 1247000073 1 1 0 69 1000634 0.002500     1000634 Group 1
1538107089 1 1 0 70 1000634 0.002500     1000634 Group 1 1538109716 2 1 0 71
1000634 0.002500     1000634 Group 1 1538102628 1 1 0 72 1000634 0.002500    
1000634 Group 1 1222010144 1 1 0 73 1000634 0.002500     1000634 Group 1
1538110523 1 1 0 74 1000634 0.002500     1000634 Group 1 1538095606 1 1 0 75
1000634 0.002500     1000634 Group 2 1221053388 1 1 0 76 1000634 0.002500    
1000634 Group 1 1224000123 2 1 0 77 1000634 0.002500     1000634 Group 1
1540082870 2 1 0 78 1000634 0.002500     1000634 Group 1 1541024191 1 1 0 79
1000634 0.002500     1000634 Group 2 1538110565 1 1 0 80 1000634 0.002500    
1000634 Group 1 1541027975 2 1 0 81 1000634 0.002500     1000634 Group 1
1596035014 1 1 0 82 1000634 0.002500     1000634 Group 1 1119124440 1 1 0 83
1000634 0.002500     1000634 Group 1 1541023665 1 1 0 84 1000634 0.002500    
1000634 Group 1 1538108910 1 1 0 85 1000634 0.002500     1000634 Group 1
1538108596 1 1 0 86 1000634 0.002500     1000634 Group 2 1725000217 1 1 0 87
1000634 0.002500     1000634 Group 2 1538110419 1 1 0 88 1000634 0.002500    
1000634 Group 1 1538015491 1 1 0 89 1000634 0.002500     1000634 Group 1
1538109962 1 1 0 90 1000634 0.002500     1000634 Group 1 1518000432 2 1 0 91
1000634 0.002500     1000634 Group 1 1538097733 1 1 0 92 1000634 0.002500    
1000634 Group 2 1538110006 1 1 0 93 1000634 0.002500     1000634 Group 1
1538109699 2 1 0 94 1000634 0.002500     1000634 Group 1 1541029972 2 1 0 95
1000634 0.002500     1000634 Group 2 1538110028 1 1 0 96 1000634 0.002500    
1000634 Group 2 1538110472 1 1 0 97 1000634 0.002500     1000634 Group 1
1541025863 1 1 0 98 1000634 0.002500     1000634 Group 1 1518000342 2 1 0 99
1000634 0.002500     1000634 Group 2 1787000325 1 1 0 100 1000634 0.002500    
1000634 Group 1 1538094531 1 1 0 101 1000634 0.002500     1000634 Group 2
1222037224 1 1 0 102 1000634 0.002500     1000634 Group 1 1541030368 2 1 0 103
1000634 0.002500     1000634 Group 1 1785000156 1 1 0 104 1000634 0.002500    
1000634 Group 1 1223001523 1 1 0 105 1000634 0.002500     1000634 Group 1
1222011657 1 1 0 106 1000634 0.002500     1000634 Group 1 1541029490 2 1 0 107
1000634 0.002500     1000634 Group 2 1538110711 1 1 0 108 1000634 0.002500    
1000634 Group 1 1541028112 2 1 0 109 1000634 0.002500     1000634 Group 1
1789000221 2 1 0 110 1000634 0.002500     1000634 Group 2 1789000434 1 1 0 111
1000634 0.002500     1000634 Group 1 1596036616 2 1 0 112 1000634 0.002500    
1000634 Group 2 1789000565 1 1 0 113 1000634 0.002500     1000634 Group 2
1790000012 1 1 0 114 1000634 0.002500     1000634 Group 1 1541025406 1 1 0 115
1000634 0.002500     1000634 Group 2 1789000484 1 1 0 116 1000634 0.002500    
1000634 Group 1 1222007595 1 1 0 117 1000634 0.002500     1000634 Group 1
1538104336 2 1 0 118 1000634 0.002500     1000634 Group 1 1518000398 2 1 0 119
1000634 0.002500     1000634 Group 1 1538108846 2 1 0 120 1000634 0.002500    
1000634 Group 2 1538110439 1 1 0 121 1000634 0.002500     1000634 Group 1
1542031401 1 1 0 122 1000634 0.002500     1000634 Group 1 1541030142 2 1 0 123
1000634 0.002500     1000634 Group 1 1540076647 1 1 0 124 1000634 0.002500    
1000634 Group 1 1538040050 1 1 0 125 1000634 0.002500     1000634 Group 1
1518000434 2 1 0 126 1000634 0.002500     1000634 Group 1 1247000132 2 1 0 127
1000634 0.002500     1000634 Group 1 1541018969 1 1 0 128 1000634 0.002500    
1000634 Group 2 1789000426 1 1 0 129 1000634 0.002500     1000634 Group 1
1596033712 1 1 0 130 1000634 0.002500     1000634 Group 1 1538110547 1 1 0 131
1000634 0.002500     1000634 Group 1 1222038118 1 1 0 132 1000634 0.002500    
1000634 Group 1 1541019654 1 1 0 133 1000634 0.002500     1000634 Group 1
1793000149 2 1 0 134 1000634 0.002500     1000634 Group 1 1541019687 1 1 0 135
1000634 0.002500     1000634 Group 1 1518000317 2 1 0 136 1000634 0.002500    
1000634 Group 1 1538106909 1 1 0 137 1000634 0.002500     1000634 Group 1
1540080450 2 1 0 138 1000634 0.002500     1000634 Group 2 1789000317 1 1 0 139
1000634 0.002500     1000634 Group 1 1596037546 2 1 0 140 1000634 0.002500    
1000634 Group 2 1789000577 1 1 0 141 1000634 0.002500     1000634 Group 1
1538107203 1 1 0 142 1000634 0.002500     1000634 Group 1 1541019011 1 1 0 143
1000634 0.002500     1000634 Group 1 1216000692 2 1 0 144 1000634 0.002500    
1000634 Group 1 1222030583 2 1 0 145 1000634 0.002500     1000634 Group 1
1541024507 1 1 0 146 1000634 0.002500     1000634 Group 2 1247000333 1 1 0 147
1000634 0.002500     1000634 Group 1 1538095576 1 1 0 148 1000634 0.002500    
1000634 Group 1 1596037891 2 1 0 149 1000634 0.002500     1000634 Group 1
1216000093 1 1 0 150 1000634 0.002500     1000634 Group 1 1538110659 1 1 0 151
1000634 0.002500     1000634 Group 2 1722000166 1 1 0 152 1000634 0.002500    
1000634 Group 1 1541028417 2 1 0 153 1000634 0.002500     1000634 Group 1
1596038884 2 1 0 154 1000634 0.002500     1000634 Group 1 1596037047 2 1 0 155
1000634 0.002500     1000634 Group 2 1787000351 1 1 0 156 1000634 0.002500    
1000634 Group 1 1538107538 2 1 0 157 1000634 0.002500     1000634 Group 1
1538108241 1 1 0 158 1000634 0.002500     1000634 Group 1 1596039914 2 1 0 159
1000634 0.002500     1000634 Group 2 1789000461 1 1 0 160 1000634 0.002500    
1000634 Group 1 1538110142 2 1 0 161 1000634 0.002500     1000634 Group 1
1725000056 2 1 0 162 1000634 0.002500     1000634 Group 1 1541029969 2 1 0 163
1000634 0.002500     1000634 Group 1 1541020049 1 1 0 164 1000634 0.002500    
1000634 Group 1 1541024520 1 1 0 165 1000634 0.002500     1000634 Group 1
1538109436 2 1 0 166 1000634 0.002500     1000634 Group 1 1538022228 1 1 0 167
1000634 0.002500     1000634 Group 1 1222001884 1 1 0 168 1000634 0.002500    
1000634 Group 1 1794000016 2 1 0 169 1000634 0.002500     1000634 Group 1
1538108208 2 1 0 170 1000634 0.002500     1000634 Group 1 1593027033 1 1 0 171
1000634 0.002500     1000634 Group 1 1518000381 2 1 0 172 1000634 0.002500    
1000634 Group 1 1541026737 2 1 0 173 1000634 0.002500     1000634 Group 1
1538108437 1 1 0 174 1000634 0.002500     1000634 Group 1 1785000247 2 1 0 175
1000634 0.002500     1000634 Group 1 1789000151 2 1 0 176 1000634 0.002500    
1000634 Group 1 1541028817 2 1 0 177 1000634 0.002500     1000634 Group 1
1596039418 2 1 0 178 1000634 0.002500     1000634 Group 1 1541028636 2 1 0 179
1000634 0.002500     1000634 Group 2 1518000514 1 1 0 180 1000634 0.002500    
1000634 Group 1 1789000366 2 1 0 181 1000634 0.002500     1000634 Group 1
1596041423 2 1 0 182 1000634 0.002500     1000634 Group 1 1596038964 2 1 0 183
1000634 0.002500     1000634 Group 1 1541024476 1 1 0 184 1000634 0.002500    
1000634 Group 1 1247000058 2 1 0 185 1000634 0.002500     1000634 Group 1
1541029254 1 1 0 186 1000634 0.002500     1000634 Group 1 1541021071 1 1 0 187
1000634 0.002500     1000634 Group 1 1541020781 1 1 0 188 1000634 0.002500    
1000634 Group 2 1789000427 1 1 0 189 1000634 0.002500     1000634 Group 1
1593027063 1 1 0 190 1000634 0.002500     1000634 Group 1 1538102306 1 1 0 191
1000634 0.002500     1000634 Group 1 1596036060 1 1 0 192 1000634 0.002500    
1000634 Group 2 1789000507 1 1 0 193 1000634 0.002500     1000634 Group 1
1596037320 2 1 0 194 1000634 0.002500     1000634 Group 2 1538110904 1 1 0 195
1000634 0.002500     1000634 Group 1 1216000734 2 1 0 196 1000634 0.002500    
1000634 Group 2 1518000476 1 1 0 197 1000634 0.002500     1000634 Group 1
1541020619 1 1 0 198 1000634 0.002500     1000634 Group 1 1541028497 1 1 0 199
1000634 0.002500     1000634 Group 1 1541026986 2 1 0 200 1000634 0.002500    
1000634 Group 2 1215000946 1 1 0 201 1000634 0.002500     1000634 Group 2
1221052948 1 1 0

 

  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 9           1 5 0   2 9           1 4 0   3 7           1 1 0   4
9           1 4 0   5 9           1 4 0   6 9           1 0 0   7 9           1
4 0   8 9           1 0 0   9 9           2 4 0   10 9           5 4 0   11 7  
        1 4 0   12 9           2 0 0   13 9           1 4 0   14 9           2 4
0   15 9           2 0 0   16 9           1 2 0   17 3           2 0 0   18 9  
        1 0 0   19 9           1 4 0   20 9           1 0 0   21 9           1 0
0   22 9           2 0 0   23 7           1 4 0   24 7           1 0 0   25 9  
        2 4 0   26 9           2 0 0   27 3           2 0 0   28 9           2 0
0   29 9           1 0 0   30 9           1 4 0   31 9           2 0 0   32 9  
        1 4 0   33 9           2 0 0   34 9           2 0 0   35 9           1 0
0   36 9           1 0 0   37 9           2 0 0   38 9           2 0 0   39 9  
        2 4 0   40 9           1 4 0   41 9           2 0 0   42 9           1 4
0   43 9           2 0 0   44 9           1 0 0   45 9           1 0 0   46 9  
        2 4 0   47 9           2 5 0   48 9           2 0 0   49 9           5 0
0   50 9           1 0 0   51 9           2 0 0   52 9           1 0 0   53 9  
        2 4 0   54 9           1 0 0   55 7           1 0 0   56 9           1 0
0   57 9           1 0 0   58 7           5 0 0   59 7           1 4 0   60 9  
        1 4 0   61 7           1 0 0   62 9           5 0 0   63 9           2 0
0   64 9           1 1 0   65 9           1 4 0   66 6           1 4 0   67 7  
        1 4 0   68 9           1 4 0   69 9           1 0 0   70 9           1 4
0   71 9           1 4 0   72 9           1 0 0   73 9           1 4 0   74 9  
        1 0 0   75 7           1 4 0   76 7           1 0 0   77 9           2 0
0   78 9           2 0 0   79 9           1 5 0   80 7           2 0 0   81 9  
        2 4 0   82 9           1 4 0   83 9           2 0 0   84 9           1 4
0   85 9           1 0 0   86 9           1 0 0   87 9           1 0 0   88 3  
        1 0 0   89 9           1 0 0   90 9           5 0 0   91 9           1 0
0   92 7           1 4 0   93 9           1 0 0   94 7           2 4 0   95 9  
        1 4 0   96 9           1 0 0   97 9           2 0 0   98 7           5 0
0   99 9           1 0 0   100 3           1 4 0   101 9           1 0 0   102 9
          2 0 0   103 9           1 0 0   104 7           1 0 0   105 9        
  1 4 0   106 9           2 4 0   107 7           1 0 0   108 7           2 0 0
  109 9           1 0 0   110 9           1 0 0   111 9           2 0 0   112 7
          1 0 0   113 7           1 4 0   114 9           2 4 0   115 9        
  1 0 0   116 9           1 0 0   117 7           1 0 0   118 6           5 0 0
  119 9           1 0 0   120 7           1 0 0   121 9           2 0 0   122 7
          2 0 0   123 9           2 0 0   124 9           1 0 0   125 7        
  5 4 0   126 9           1 0 0   127 9           2 0 0   128 9           1 0 0
  129 9           2 4 0   130 9           1 4 0   131 9           1 0 0   132 3
          2 0 0   133 7           1 4 0   134 7           2 4 0   135 9        
  5 0 0   136 9           1 0 0   137 9           2 0 0   138 6           1 0 0
  139 7           2 0 0   140 9           1 0 0   141 9           1 99 0   142 9
          2 0 0   143 7           1 0 0   144 9           1 4 0   145 7        
  2 0 0   146 7           1 0 0   147 7           1 0 0   148 7           2 0 0
  149 9           1 4 0   150 9           1 0 0   151 9           1 0 0   152 7
          2 0 0   153 9           2 0 0   154 7           2 4 0   155 9        
  1 0 0   156 9           1 0 0   157 9           1 0 0   158 9           2 4 0
  159 9           1 0 0   160 9           1 0 0   161 7           1 0 0   162 7
          2 4 0   163 9           2 0 0   164 7           2 4 0   165 9        
  1 0 0   166 3           1 0 0   167 9           1 0 0   168 9           1 4 0
  169 9           1 4 0   170 9           2 4 0   171 9           5 0 0   172 7
          2 4 0   173 9           1 0 0   174 9           1 0 0   175 7        
  1 0 0   176 7           2 4 0   177 7           2 4 0   178 7           2 0 0
  179 7           5 0 0   180 9           1 0 0   181 7           2 0 0   182 7
          2 0 0   183 3           2 0 0   184 7           1 0 0   185 9        
  2 0 0   186 9           2 0 0   187 7           2 0 0   188 9           1 0 0
  189 9           2 4 0   190 9           1 0 0   191 9           2 0 0   192 9
          1 0 0   193 7           2 0 0   194 9           1 0 0   195 3        
  1 0 0   196 7           5 0 0   197 3           2 0 0   198 9           2 0 0
  199 9           2 0 0   200 7           1 0 0   201 7           1 0 0  

 

  21 22 23 24 25 26 27 28 29 30   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20110110 77400.00 0.038750 180 180 20110301 2     0.00  
20110118 67500.00 0.043750 180 180 20110301 3     0.00   20120531 139000.00
0.036250 360 360 20120701 4     0.00   20110107 153500.00 0.041250 180 180
20110301 5     0.00   20110131 285000.00 0.042500 180 180 20110301 6     0.00  
20110331 530600.00 0.046250 180 180 20110501 7     0.00   20111220 404000.00
0.041250 180 180 20120201 8     0.00   20110831 464000.00 0.043750 180 180
20111001 9     0.00   20110110 484000.00 0.041250 180 180 20110301 10     0.00  
20111129 472000.00 0.041250 180 180 20120101 11     0.00   20120917 452000.00
0.038750 360 360 20121101 12     0.00   20120308 479000.00 0.041250 180 180
20120501 13     0.00   20120821 485000.00 0.036250 180 180 20121001 14     0.00
  20110207 525000.00 0.048750 180 180 20110401 15     0.00   20111128 511600.00
0.043750 180 180 20120101 16     37726.00   20111230 522000.00 0.040000 180 180
20120201 17     0.00   20110829 522000.00 0.045000 180 180 20111001 18     0.00
  20120830 507000.00 0.033750 180 180 20121001 19     0.00   20111122 526500.00
0.040000 180 180 20120101 20     0.00   20120612 521600.00 0.032500 120 120
20120801 21     0.00   20120905 520000.00 0.032500 180 180 20121101 22     0.00
  20120615 520850.00 0.041250 180 180 20120801 23     0.00   20120517 520000.00
0.037500 360 360 20120701 24     0.00   20120817 1230000.00 0.035000 360 360
20121001 25     0.00   20120718 532000.00 0.038750 180 180 20120901 26     0.00
  20110315 570000.00 0.047500 180 180 20110501 27     0.00   20120509 538600.00
0.040000 180 180 20120701 28     70000.00   20120803 523500.00 0.038750 360 360
20121001 29     0.00   20120905 533000.00 0.032500 180 180 20121101 30     0.00
  20120106 554100.00 0.040000 180 180 20120301 31     198500.00   20120309
550000.00 0.038750 180 180 20120501 32     144000.00   20120820 539000.00
0.036250 180 180 20121001 33     0.00   20110729 570000.00 0.045000 180 180
20110901 34     0.00   20120823 534000.00 0.041250 360 360 20121001 35     0.00
  20120830 545500.00 0.033750 180 180 20121001 36     0.00   20120813 540000.00
0.035000 360 360 20121001 37     0.00   20111108 570000.00 0.042500 180 180
20120101 38     0.00   20110126 600000.00 0.045000 180 180 20110301 39     0.00
  20120319 566300.00 0.038750 180 180 20120501 40     0.00   20120830 555000.00
0.036250 180 180 20121001 41     0.00   20110826 607050.00 0.046250 180 180
20111001 42     0.00   20110316 600000.00 0.045000 180 180 20110501 43     0.00
  20120730 552800.00 0.036250 360 360 20121001 44     0.00   20120820 553650.00
0.036250 360 360 20121001 45     0.00   20110310 614600.00 0.045000 180 180
20110501 46     0.00   20120608 560000.00 0.037500 360 360 20120801 47     0.00
  20110510 600000.00 0.048750 180 180 20110701 48     0.00   20111129 587000.00
0.045000 180 180 20120101 49     0.00   20110916 598000.00 0.041250 180 180
20111101 50     0.00   20120630 572600.00 0.037500 180 180 20120801 51    
120000.00   20120620 594000.00 0.032500 120 120 20120801 52     0.00   20110121
624500.00 0.043750 180 180 20110301 53     0.00   20120625 580000.00 0.038750
180 180 20120801 54     0.00   20120829 569000.00 0.038750 360 360 20121001 55  
  0.00   20120625 577500.00 0.036250 360 360 20120801 56     0.00   20120810
592150.00 0.032500 120 120 20121001 57     0.00   20120912 583000.00 0.036250
180 180 20121101 58     0.00   20120813 580000.00 0.036250 360 360 20121001 59  
  0.00   20120817 580000.00 0.041250 360 360 20121001 60     0.00   20120827
592000.00 0.035000 180 180 20121001 61     0.00   20120830 588000.00 0.041250
360 360 20121001 62     0.00   20120628 600000.00 0.041250 180 180 20120801 63  
  0.00   20120402 610000.00 0.042500 180 180 20120601 64     25000.00   20120618
595000.00 0.041250 360 360 20120801 65     0.00   20111116 628000.00 0.042500
180 180 20120101 66     0.00   20120622 619500.00 0.032500 120 120 20120801 67  
  0.00   20120706 600000.00 0.036250 360 360 20120901 68     0.00   20120326
619000.00 0.041250 180 180 20120501 69     0.00   20120319 622000.00 0.036250
180 180 20120501 70     0.00   20120731 605000.00 0.033750 360 360 20120901 71  
  0.00   20111021 638600.00 0.040000 180 180 20111201 72     0.00   20120128
630000.00 0.041250 180 180 20120301 73     0.00   20120831 622500.00 0.031250
180 180 20121001 74     0.00   20110312 665000.00 0.043750 180 180 20110501 75  
  0.00   20120824 616000.00 0.040000 360 360 20121001 76     0.00   20120723
617500.00 0.035000 360 360 20120901 77     0.00   20120810 619000.00 0.037500
360 360 20121001 78     0.00   20111215 655300.00 0.046250 180 180 20120201 79  
  0.00   20120830 628000.00 0.038750 360 360 20121001 80     0.00   20120625
635000.00 0.040000 360 360 20120801 81     0.00   20120327 665000.00 0.045000
180 180 20120501 82     0.00   20110119 705000.00 0.041250 180 180 20110301 83  
  0.00   20111202 671700.00 0.042500 180 180 20120201 84     0.00   20120627
656000.00 0.037500 180 180 20120801 85     0.00   20120601 656400.00 0.038750
180 180 20120801 86     0.00   20120824 644000.00 0.041250 360 360 20121001 87  
  0.00   20120822 645000.00 0.038750 360 360 20121001 88     0.00   20111123
680000.00 0.043750 180 180 20120101 89     0.00   20120822 660000.00 0.035000
180 180 20121001 90     0.00   20120816 653350.00 0.037500 360 360 20121001 91  
  0.00   20110617 700000.00 0.047500 180 180 20110801 92     0.00   20120727
656000.00 0.042500 360 360 20120901 93     155400.00   20120808 660000.00
0.035000 360 360 20121001 94     0.00   20120727 668000.00 0.038750 360 360
20120901 95     0.00   20120726 670000.00 0.042500 360 360 20120901 96     0.00
  20120815 670000.00 0.038750 360 360 20121001 97     0.00   20120315 694000.00
0.041250 180 180 20120501 98     0.00   20120719 675000.00 0.036250 360 360
20120901 99     0.00   20120829 677600.00 0.042500 360 360 20121001 100     0.00
  20110112 746250.00 0.042500 180 180 20110301 101     0.00   20120814 681800.00
0.042500 360 360 20121001 102     0.00   20120821 684000.00 0.038750 360 360
20121001 103     0.00   20120525 700000.00 0.038750 180 180 20120701 104    
0.00   20120817 693750.00 0.031250 180 180 20121001 105     0.00   20111219
720000.00 0.036250 180 180 20120201 106     0.00   20120820 700000.00 0.036250
360 360 20121001 107     0.00   20120831 700000.00 0.038750 360 360 20121001 108
    0.00   20120601 700000.00 0.040000 360 360 20120801 109     0.00   20120622
700000.00 0.041250 360 360 20120801 110     0.00   20120726 706000.00 0.042500
360 360 20120901 111     0.00   20120612 707000.00 0.040000 360 360 20120801 112
    0.00   20120810 715000.00 0.038750 360 360 20121001 113     0.00   20120802
716000.00 0.042500 360 360 20120901 114     0.00   20120329 750000.00 0.040000
180 180 20120601 115     0.00   20120827 726000.00 0.042500 360 360 20121001 116
    0.00   20111012 780000.00 0.040000 180 180 20111201 117     0.00   20120515
740000.00 0.037500 360 360 20120701 118     0.00   20120817 737600.00 0.036250
360 360 20121001 119     0.00   20120618 741500.00 0.035000 360 360 20120801 120
    0.00   20120816 739600.00 0.038750 360 360 20121001 121     0.00   20120319
772000.00 0.043750 180 180 20120501 122     0.00   20120731 752000.00 0.038750
360 360 20121001 123     0.00   20120111 783750.00 0.042500 180 180 20120301 124
    0.00   20110127 831000.00 0.042500 180 180 20110301 125     0.00   20120731
762000.00 0.030000 360 360 20120901 126     0.00   20120605 757250.00 0.042500
360 360 20120801 127     0.00   20110106 844000.00 0.043750 180 180 20110301 128
    0.00   20120831 771000.00 0.042500 360 360 20121001 129     0.00   20120211
800000.00 0.040000 180 180 20120401 130     0.00   20120829 790000.00 0.028750
120 120 20121001 131     0.00   20120831 786100.00 0.033750 180 180 20121001 132
    0.00   20110317 848000.00 0.048750 180 180 20110501 133     0.00   20120628
796000.00 0.036250 360 360 20120801 134     0.00   20110317 865000.00 0.041250
180 180 20110501 135     1000000.00   20120612 800000.00 0.040000 360 360
20120801 136     0.00   20120305 825000.00 0.037500 180 180 20120501 137    
0.00   20120619 810000.00 0.037500 360 360 20120801 138     115295.00   20120910
807069.00 0.041250 360 360 20121101 139     0.00   20120501 812000.00 0.043750
360 360 20120701 140     0.00   20120824 813000.00 0.042500 360 360 20121001 141
    0.00   20120426 840000.00 0.036250 180 180 20120601 142     0.00   20110107
917800.00 0.043750 180 180 20110301 143     0.00   20120712 841700.00 0.033750
360 360 20120901 144     75000.00   20120810 845000.00 0.035000 360 360 20121001
145     0.00   20111228 885000.00 0.040000 180 180 20120201 146     0.00  
20120830 848000.00 0.041250 360 360 20121001 147     0.00   20110228 928000.00
0.045000 180 180 20110401 148     0.00   20120524 856000.00 0.040000 360 360
20120701 149     200000.00   20111125 906000.00 0.042500 180 180 20120101 150  
  0.00   20120830 875000.00 0.032500 180 180 20121001 151     0.00   20120823
870000.00 0.042500 360 360 20121001 152     0.00   20120529 880000.00 0.041250
360 360 20120701 153     0.00   20120523 876000.00 0.043750 360 360 20120701 154
    0.00   20120508 885000.00 0.042500 360 360 20120701 155     0.00   20120827
882536.00 0.041250 360 360 20121001 156     250000.00   20120525 890000.00
0.035000 360 360 20120701 157     0.00   20120524 907000.00 0.038750 180 180
20120701 158     0.00   20120710 897500.00 0.038750 360 360 20120901 159    
0.00   20120802 897000.00 0.042500 360 360 20121001 160     0.00   20120810
897500.00 0.033750 360 360 20121001 161     0.00   20120606 900000.00 0.036250
360 360 20120801 162     0.00   20120817 899000.00 0.038750 360 360 20121001 163
    445528.00   20110429 981000.00 0.050000 180 180 20110601 164     0.00  
20111219 962500.00 0.038750 180 180 20120201 165     0.00   20120727 928000.00
0.035000 360 360 20120901 166     0.00   20110629 1000000.00 0.045000 180 180
20110801 167     0.00   20110818 1000000.00 0.043750 180 180 20111001 168    
520000.00   20120525 943000.00 0.036250 360 360 20120701 169     0.00   20120524
945000.00 0.032500 360 360 20120701 170     0.00   20110413 1100000.00 0.048750
180 180 20110601 171     0.00   20120719 956000.00 0.037500 360 360 20120901 172
    0.00   20120518 960000.00 0.042500 360 360 20120701 173     0.00   20120608
1000000.00 0.036250 120 120 20120801 174     0.00   20120721 988000.00 0.037500
360 360 20120901 175     0.00   20120509 999995.00 0.038750 360 360 20120701 176
    0.00   20120613 1000000.00 0.038750 360 360 20120801 177     0.00   20120702
1000000.00 0.035000 360 360 20120901 178     0.00   20120712 1000000.00 0.035000
360 360 20120901 179     0.00   20120829 1000000.00 0.041250 360 360 20121001
180     0.00   20120815 999800.00 0.037500 360 360 20121001 181     0.00  
20120808 1015000.00 0.038750 360 360 20121001 182     0.00   20120518 1050000.00
0.040000 360 360 20120701 183     0.00   20111209 1140000.00 0.042500 180 180
20120201 184     0.00   20120531 1140000.00 0.033750 360 360 20120701 185    
0.00   20120726 1135700.00 0.040000 180 180 20120901 186     0.00   20110722
1280000.00 0.047500 180 180 20110901 187     0.00   20110606 1284500.00 0.046250
180 180 20110801 188     0.00   20120829 1215000.00 0.042500 360 360 20121001
189     0.00   20110523 1324000.00 0.047500 180 180 20110701 190     0.00  
20111110 1341000.00 0.040000 180 180 20120101 191     0.00   20120404 1350000.00
0.041250 180 180 20120601 192     0.00   20120810 1315000.00 0.042500 360 360
20121001 193     0.00   20120511 1400000.00 0.043750 360 360 20120701 194    
0.00   20120911 1456700.00 0.040000 360 360 20121101 195     0.00   20120824
1500000.00 0.036250 360 360 20121001 196     0.00   20120826 1492000.00 0.042500
360 360 20121001 197     0.00   20110719 1725000.00 0.048750 180 180 20110901
198     0.00   20120702 1659775.00 0.043750 180 180 20120901 199     0.00  
20120806 2800000.00 0.040000 360 360 20121001 200     0.00   20120914 550000.00
0.038750 360 360 20121101 201     0.00   20120815 493500.00 0.040000 360 360
20121001

 

  31 32 33 34 35 36 37 38 39 40   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0   34446.34 0.038750 567.68 20130101 0   2 1 0 0  
59006.51 0.043750 512.07 20130101 0   3 1 0 0   137488.26 0.036250 633.91
20130101 0 39 4 1 0 0   138749.61 0.041250 1145.06 20130101 0   5 1 0 0  
175737.28 0.042500 2143.99 20130101 0   6 1 0 0   212016.27 0.046250 4093.03
20130101 0   7 1 0 0   345888.98 0.041250 3013.71 20130101 0   8 1 0 0  
433932.99 0.043750 3520.00 20130101 0   9 1 0 0   437345.36 0.041250 3610.48
20130101 0   10 1 0 0   446804.38 0.041250 3520.97 20130101 0   11 1 0 0  
449995.88 0.038750 2125.47 20130101 0   12 1 0 0   461420.09 0.041250 3573.18
20130101 0   13 1 0 0   476159.23 0.036250 3497.03 20130101 0   14 1 0 0  
477500.98 0.048750 4117.56 20130101 0   15 1 0 0   483482.93 0.043750 3881.10
20130101 0   16 1 0 0   486881.95 0.040000 3861.17 20130101 0   17 1 0 0  
488145.18 0.045000 3993.26 20130101 0   18 1 0 0   496985.86 0.033750 3593.41
20130101 0   19 1 0 0   498123.90 0.040000 3894.46 20130101 0   20 1 0 0  
499343.66 0.032500 5097.02 20130101 0   21 1 0 0   501837.43 0.032500 3653.88
20130101 0   22 1 0 0   508171.79 0.041250 3885.37 20130101 0   23 1 0 0  
514465.93 0.037500 2408.20 20130101 0 39 24 1 0 0   516080.18 0.035000 5523.25
20130101 0 39 25 1 0 0   521009.33 0.038750 3901.90 20130101 0   26 1 0 0  
521701.77 0.047500 4433.64 20130101 0   27 1 0 0   523125.55 0.040000 3983.96
20130101 0   28 1 120 0   523500.00 0.038750 1690.47 20130101 0 39 29 1 0 0  
526076.25 0.032500 3745.22 20130101 0   30 1 0 0   528915.32 0.040000 4098.61
20130101 0   31 1 0 0   529414.64 0.038750 4033.92 20130101 0   32 1 0 0  
529926.35 0.036250 3886.39 20130101 0   33 1 0 0   531054.44 0.045000 4360.46
20130101 0   34 1 120 0   534000.00 0.041250 1835.63 20130101 0 39 35 1 0 0  
536132.29 0.033750 3866.29 20130101 0   36 1 0 0   536585.74 0.035000 2424.84
20130101 0 39 37 1 0 0   539864.78 0.042500 4287.99 20130101 0   38 1 0 0  
543901.51 0.045000 4589.96 20130101 0   39 1 0 0   545104.57 0.038750 4153.47
20130101 0   40 1 0 0   545657.02 0.036250 4001.75 20130101 0   41 1 0 0  
548885.13 0.046250 4682.77 20130101 0   42 1 0 0   548973.62 0.045000 4589.96
20130101 0   43 1 0 0   549380.02 0.036250 2521.05 20130101 0 39 44 1 0 0  
550224.74 0.036250 2524.93 20130101 0 39 45 1 0 0   551174.46 0.045000 4701.65
20130101 0   46 1 0 0   554899.60 0.037500 2593.45 20130101 0 39 47 1 0 0  
555290.07 0.048750 4705.78 20130101 0   48 1 0 0   556560.73 0.045000 4490.51
20130101 0   49 1 0 0   556652.89 0.041250 4460.89 20130101 0   50 1 0 0  
558239.99 0.037500 4164.08 20130101 0   51 1 0 0   559788.84 0.032500 5804.51
20130101 0   52 1 0 0   565573.80 0.043750 4737.58 20130101 0   53 1 0 0  
565597.97 0.038750 4253.95 20130101 0   54 1 0 0   565630.71 0.038750 2675.65
20130101 0   55 1 0 0   571320.61 0.036250 2633.70 20130101 0 39 56 1 0 0  
575351.14 0.032500 5786.43 20130101 0   57 1 0 0   575650.37 0.036250 4203.64
20130101 0   58 1 0 0   576411.72 0.036250 2645.10 20130101 0 39 59 1 0 0  
576714.22 0.041250 2810.97 20130101 0   60 1 0 0   579820.32 0.035000 4232.10
20130101 0   61 1 0 0   584668.91 0.041250 2849.74 20130101 0   62 1 0 0  
585395.14 0.041250 4475.81 20130101 0   63 1 0 0   589917.04 0.042500 4588.90
20130101 0   64 1 0 0   589926.43 0.041250 2883.67 20130101 0 39 65 1 0 0  
591829.94 0.042500 4724.31 20130101 0   66 1 0 0   593066.31 0.032500 6053.69
20130101 0   67 1 0 0   595352.96 0.036250 2736.31 20130101 0 39 68 1 0 0  
596281.87 0.041250 4617.54 20130101 0   69 1 0 0   598133.14 0.036250 4484.85
20130101 0   70 1 0 0   599905.56 0.033750 2674.68 20130101 0 39 71 1 0 0  
601472.50 0.040000 4723.65 20130101 0   72 1 0 0   601642.21 0.041250 4699.60
20130101 0   73 1 0 0   605557.17 0.031250 4336.39 20130101 0   74 1 0 0  
607649.04 0.043750 5044.83 20130101 0   75 1 0 0   612432.02 0.040000 2940.88
20130101 0   76 1 0 0   612612.52 0.035000 2772.85 20130101 0 39 77 1 0 0  
615253.23 0.037500 2866.69 20130101 0 39 78 1 0 0   619218.74 0.046250 5054.97
20130101 0   79 1 0 0   624281.35 0.038750 2953.09 20130101 0   80 1 0 0  
629464.53 0.040000 3031.59 20130101 0 39 81 1 0 0   629496.46 0.045000 5087.21
20130101 0   82 1 0 0   637215.75 0.041250 5259.07 20130101 0   83 1 0 0  
638978.14 0.042500 5053.05 20130101 0   84 1 0 0   639548.45 0.037500 4770.58
20130101 0   85 1 0 0   640100.87 0.038750 4814.30 20130101 0   86 1 0 0  
640351.68 0.041250 3121.14 20130101 0   87 1 0 0   641180.68 0.038750 3033.03
20130101 0   88 1 0 0   643271.32 0.043750 5158.62 20130101 0   89 1 0 0  
643794.38 0.035000 4718.22 20130101 0   90 1 0 0   649395.30 0.037500 3025.77
20130101 0 39 91 1 0 0   650214.09 0.047500 5444.82 20130101 0   92 1 0 0  
651448.89 0.042500 3227.13 20130101 0   93 1 120 0   655261.21 0.035000 1911.17
20130101 0 39 94 1 0 0   663047.64 0.038750 3141.18 20130101 0 39 95 1 0 0  
665351.78 0.042500 3296.00 20130101 0   96 1 0 0   666032.64 0.038750 3150.59
20130101 0   97 1 0 0   668529.23 0.041250 5177.02 20130101 0   98 1 0 0  
669772.07 0.036250 3078.35 20130101 0 39 99 1 0 0   672020.30 0.042500 3333.38
20130101 0   100 1 0 0   675189.84 0.042500 5613.88 20130101 0   101 1 0 0  
678022.62 0.042500 3354.05 20130101 0   102 1 0 0   678088.66 0.038750 3216.42
20130101 0 39 103 1 0 0   679354.55 0.038750 5134.08 20130101 0   104 1 0 0  
681598.28 0.031250 4832.73 20130101 0   105 1 0 0   683194.98 0.036250 5191.46
20130101 0   106 1 0 0   695669.32 0.036250 3192.36 20130101 0 39 107 1 0 0  
695838.25 0.038750 3291.66 20130101 0   108 1 120 0   699997.98 0.040000 2333.33
20130101 0 39 109 1 120 0   700000.00 0.041250 2406.25 20130101 0 39 110 1 0 0  
700796.66 0.042500 3473.10 20130101 0   111 1 0 0   700836.87 0.040000 3375.33
20130101 0 39 112 1 0 0   710766.16 0.038750 3362.20 20130101 0   113 1 0 0  
711032.65 0.042500 3522.29 20130101 0   114 1 0 0   721068.93 0.040000 5547.66
20130101 0   115 1 0 0   721977.77 0.042500 3571.48 20130101 0   116 1 0 0  
723290.21 0.040000 5769.57 20130101 0   117 1 0 0   731755.28 0.037500 3427.06
20130101 0 39 118 1 0 0   733036.72 0.036250 3363.83 20130101 0 39 119 1 0 0  
734446.97 0.035000 3329.67 20130101 0 39 120 1 0 0   735220.52 0.038750 3477.87
20130101 0   121 1 0 0   744219.62 0.043750 5856.55 20130101 0   122 1 0 0  
747547.11 0.038750 3536.18 20130101 0 39 123 1 0 0   748813.52 0.042500 5895.98
20130101 0   124 1 0 0   751869.81 0.042500 6251.43 20130101 0   125 1 0 0  
755429.12 0.030000 3212.62 20130101 0 39 126 1 120 0   757250.00 0.042500
2681.93 20130101 0 39 127 1 0 0   764362.12 0.043750 6402.76 20130101 0   128 1
0 0   766728.44 0.042500 3792.86 20130101 0   129 1 0 0   766999.68 0.040000
5917.50 20130101 0   130 1 0 0   767157.71 0.028750 7582.80 20130101 0   131 1 0
0   772600.57 0.033750 5571.56 20130101 0   132 1 0 0   777870.71 0.048750
6650.84 20130101 0   133 1 0 0   782303.80 0.036250 3630.17 20130101 0 39 134 1
0 0   789370.10 0.041250 6452.62 20130101 0   135 1 0 0   793026.19 0.040000
3819.32 20130101 0 39 136 1 0 0   793819.10 0.037500 5999.59 20130101 0   137 1
0 0   798470.03 0.037500 3751.24 20130101 0 39 138 1 0 0   803645.78 0.041250
3911.46 20130101 0   139 1 0 0   804259.27 0.043750 4054.20 20130101 0 39 140 1
0 0   805061.78 0.042500 3999.47 20130101 0   141 1 0 0   805522.69 0.036250
6056.71 20130101 0   142 1 0 0   811532.92 0.043750 6962.62 20130101 0   143 1 0
0   834892.63 0.033750 3721.12 20130101 0 39 144 1 0 0   839657.28 0.035000
3794.43 20130101 0 39 145 1 0 0   841045.07 0.040000 6546.24 20130101 0   146 1
0 0   843195.98 0.041250 4109.83 20130101 0   147 1 0 0   845164.06 0.045000
7099.14 20130101 0   148 1 0 0   847279.83 0.040000 4086.67 20130101 0 39 149 1
0 0   858100.98 0.042500 6815.64 20130101 0   150 1 0 0   859824.26 0.032500
6148.35 20130101 0   151 1 0 0   863131.21 0.042500 4279.88 20130101 0   152 1 0
0   871230.54 0.041250 4264.92 20130101 0 39 153 1 120 0   876000.00 0.043750
3193.75 20130101 0 39 154 1 0 0   876373.71 0.042500 4353.67 20130101 0 39 155 1
0 0   877080.11 0.041250 4277.21 20130101 0   156 1 0 0   880109.12 0.035000
3996.50 20130101 0 39 157 1 0 0   880682.03 0.038750 6652.30 20130101 0   158 1
0 0   890846.16 0.038750 4220.38 20130101 0 39 159 1 0 0   891023.28 0.042500
4412.70 20130101 0   160 1 0 0   891604.12 0.033750 3967.81 20130101 0 39 161 1
0 0   891622.69 0.036250 4104.46 20130101 0 39 162 1 0 0   893676.64 0.038750
4227.43 20130101 0 39 163 1 0 0   904616.70 0.050000 7757.69 20130101 0   164 1
0 0   914233.30 0.038750 7059.36 20130101 0   165 1 0 0   920654.97 0.035000
4167.13 20130101 0 39 166 1 0 0   927505.60 0.045000 7649.93 20130101 0   167 1
0 0   929210.23 0.043750 7586.20 20130101 0   168 1 0 0   932744.03 0.036250
4300.56 20130101 0 39 169 1 0 0   934037.96 0.032500 4112.70 20130101 0 39 170 1
0 0   944119.68 0.048750 8627.27 20130101 0   171 1 0 0   948755.42 0.037500
4427.39 20130101 0 39 172 1 0 0   950642.71 0.042500 4722.62 20130101 0 39 173 1
0 0   958126.37 0.036250 9947.25 20130101 0   174 1 0 0   980512.95 0.037500
4575.58 20130101 0 39 175 1 0 0   989582.16 0.038750 4702.35 20130101 0 39 176 1
0 0   991089.13 0.038750 4702.37 20130101 0 39 177 1 0 0   991957.67 0.035000
4490.45 20130101 0 39 178 1 0 0   992085.06 0.035000 4490.45 20130101 0 39 179 1
0 0   994180.32 0.041250 4846.50 20130101 0   180 1 120 0   999499.39 0.037500
3123.44 20130101 0 39 181 1 120 0   1015000.00 0.038750 3277.60 20130101 0 39
182 1 0 0   1039303.50 0.040000 5012.86 20130101 0 39 183 1 0 0   1084464.88
0.042500 8575.97 20130101 0   184 1 0 0   1104873.76 0.033750 5039.90 20130101 0
39 185 1 0 0   1112470.79 0.040000 8400.64 20130101 0   186 1 0 0   1136772.06
0.047500 9956.25 20130101 0   187 1 0 0   1192272.79 0.046250 9908.60 20130101 0
  188 1 0 0   1208268.58 0.042500 5977.07 20130101 0   189 1 0 0   1224403.09
0.047500 10298.49 20130101 0   190 1 0 0   1268725.88 0.040000 9919.22 20130101
0   191 1 0 0   1306034.29 0.041250 10070.56 20130101 0   192 1 0 0   1307562.40
0.042500 6469.01 20130101 0   193 1 0 0   1386653.97 0.043750 6989.99 20130101 0
39 194 1 0 0   1450382.46 0.040000 6954.51 20130101 0   195 1 120 0   1483544.14
0.036250 4481.49 20130101 0 39 196 1 0 0   1483733.93 0.042500 7339.74 20130101
0   197 1 0 0   1610460.34 0.048750 13529.13 20130101 0   198 1 0 0   1623802.12
0.043750 12591.39 20130101 0   199 1 0 0   2783781.94 0.040000 13367.63 20130101
0 39 200 1 0 0   547561.37 0.038750 2586.30 20130101 0   201 1 0 0   490641.59
0.040000 2356.04 20130101 0  

 

  41 42 43 44 45 46 47 48 49 50  

ARM Look-back

Days

Gross Margin ARM Round Flag ARM Round Factor

Initial Fixed Rate

Period

Initial Interest Rate

Cap (Change Up)

Initial Interest Rate

Cap (Change Down)

Subsequent Interest

Rate Reset Period

Subsequent Interest

Rate Cap (Change Down)

Subsequent Interest

Rate Cap (Change

Up)

1                     2                     3 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 4                     5                  
  6                     7                     8                     9          
          10                     11                     12                    
13                     14                     15                     16        
            17                     18                     19                    
20                     21                     22                     23 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 24 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 25                     26  
                  27                     28 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 29                     30                     31  
                  32                     33                     34 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 35                     36 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 37              
      38                     39                     40                     41  
                  42                     43 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 44 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 45                     46 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 47                     48                     49  
                  50                     51                     52              
      53                     54                     55 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 56                     57            
        58 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 59
                    60                     61                     62            
        63                     64 45 0.022500 3 0.001250 120 0.050000 0.050000
12 0.020000 0.020000 65                     66                     67 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 68              
      69                     70 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 71                     72                     73              
      74                     75                     76 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 77 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 78                     79                
    80 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 81    
                82                     83                     84                
    85                     86                     87                     88    
                89                     90 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 91                     92                     93
45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 94 45 0.022500
3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 95                     96
                    97                     98 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 99                     100              
      101                     102 45 0.022500 3 0.001250 120 0.050000 0.050000
12 0.020000 0.020000 103                     104                     105        
            106 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 107                     108 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 109 45 0.022500 3 0.001250 120 0.050000 0.050000
12 0.020000 0.020000 110                     111 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 112                     113              
      114                     115                     116                    
117 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 118 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 119 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 120                     121
                    122 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 123                     124                     125 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 126 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 127                     128          
          129                     130                     131                  
  132                     133 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 134                     135 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 136                     137 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 138                     139
45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 140          
          141                     142                     143 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 144 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 145                     146          
          147                     148 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 149                     150                    
151                     152 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 153 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000
0.020000 154 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000
155                     156 45 0.022500 3 0.001250 120 0.050000 0.050000 12
0.020000 0.020000 157                     158 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 159                     160 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 161 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 162 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 163                     164              
      165 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 166
                    167                     168 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 169 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 170                     171 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 172 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 173                     174 45 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 0.020000 175 45 0.022500 3 0.001250
120 0.050000 0.050000 12 0.020000 0.020000 176 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 177 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 178 45 0.022500 3 0.001250 120 0.050000 0.050000
12 0.020000 0.020000 179                     180 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 181 45 0.022500 3 0.001250 120 0.050000
0.050000 12 0.020000 0.020000 182 45 0.022500 3 0.001250 120 0.050000 0.050000
12 0.020000 0.020000 183                     184 45 0.022500 3 0.001250 120
0.050000 0.050000 12 0.020000 0.020000 185                     186              
      187                     188                     189                    
190                     191                     192                     193 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 194              
      195 45 0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 196
                    197                     198                     199 45
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 0.020000 200              
      201                    

 

  51 52 53 54 55 56 57 58 59 60   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3 0.086250 0.022500          
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23 0.087500 0.022500                 24
0.085000 0.022500                 25                     26                    
27                     28 0.088750 0.022500                 29                  
  30                     31                     32                     33      
              34 0.091250 0.022500                 35                     36
0.085000 0.022500                 37                     38                    
39                     40                     41                     42        
            43 0.086250 0.022500                 44 0.086250 0.022500          
      45                     46 0.087500 0.022500                 47            
        48                     49                     50                     51
                    52                     53                     54            
        55 0.086250 0.022500                 56                     57          
          58 0.086250 0.022500                 59                     60        
            61                     62                     63                    
64 0.091250 0.022500                 65                     66                  
  67 0.086250 0.022500                 68                     69                
    70 0.083750 0.022500                 71                     72              
      73                     74                     75                     76
0.085000 0.022500                 77 0.087500 0.022500                 78      
              79                     80 0.090000 0.022500                 81    
                82                     83                     84                
    85                     86                     87                     88    
                89                     90 0.087500 0.022500                 91  
                  92                     93 0.085000 0.022500                 94
0.088750 0.022500                 95                     96                    
97                     98 0.086250 0.022500                 99                  
  100                     101                     102 0.088750 0.022500        
        103                     104                     105                    
106 0.086250 0.022500                 107                     108 0.090000
0.022500                 109 0.091250 0.022500                 110              
      111 0.090000 0.022500                 112                     113        
            114                     115                     116                
    117 0.087500 0.022500                 118 0.086250 0.022500                
119 0.085000 0.022500                 120                     121              
      122 0.088750 0.022500                 123                     124        
            125 0.080000 0.022500                 126 0.092500 0.022500        
        127                     128                     129                    
130                     131                     132                     133
0.086250 0.022500                 134                     135 0.090000 0.022500
                136                     137 0.087500 0.022500                
138                     139 0.093750 0.022500                 140              
      141                     142                     143 0.083750 0.022500    
            144 0.085000 0.022500                 145                     146  
                  147                     148 0.090000 0.022500                
149                     150                     151                     152
0.091250 0.022500                 153 0.093750 0.022500                 154
0.092500 0.022500                 155                     156 0.085000 0.022500
                157                     158 0.088750 0.022500                
159                     160 0.083750 0.022500                 161 0.086250
0.022500                 162 0.088750 0.022500                 163              
      164                     165 0.085000 0.022500                 166        
            167                     168 0.086250 0.022500                 169
0.082500 0.022500                 170                     171 0.087500 0.022500
                172 0.092500 0.022500                 173                    
174 0.087500 0.022500                 175 0.088750 0.022500                 176
0.088750 0.022500                 177 0.085000 0.022500                 178
0.085000 0.022500                 179                     180 0.087500 0.022500
                181 0.088750 0.022500                 182 0.090000 0.022500    
            183                     184 0.083750 0.022500                 185  
                  186                     187                     188          
          189                     190                     191                  
  192                     193 0.093750 0.022500                 194            
        195 0.086250 0.022500                 196                     197      
              198                     199 0.090000 0.022500                 200
                    201                    

 

  61 62 63 64 65 66 67 68 69 70   Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   238 2               0   50 3  
            0   154 4               0   311 5               0   42 6            
  0   163 7               0   56 8               0   248 9               0   268
10               0   329 11               0   169 12               0   319 13  
            0   177 14               0   262 15               0   247 16        
      0   6 17               0   274 18               0   181 19               0
  158 20               0   235 21               0   351 22               0   522
23               0   43 24               0   110 25               0   276 26    
          0   191 27               0   263 28               0   296 29          
    0   141 30               0   502 31               0   182 32               0
  118 33               0   216 34               0   434 35               0   482
36               0   162 37               0   71 38               0   484 39    
          0   355 40               0   342 41               0   246 42          
    0   78 43               0   285 44               0   209 45               0
  233 46               0   185 47               0   271 48               0   287
49               0   45 50               0   222 51               0   332 52    
          0   267 53               0   363 54               0   151 55          
    0   464 56               0   117 57               0   244 58               0
  17 59               0   155 60               0   70 61               0   207
62               0   228 63               0   524 64               0   39 65    
          0   159 66               0   389 67               0   320 68          
    0   105 69               0   164 70               0   129 71               0
  80 72               0   87 73               0   448 74               0   156
75               0   152 76               0   119 77               0   333 78  
            0   79 79               0   112 80               0   288 81        
      0   370 82               0   187 83               0   365 84              
0   396 85               0   388 86               0   176 87               0  
120 88               0   280 89               0   309 90               0   245
91               0   144 92               0   392 93               0   488 94  
            0   116 95               0   325 96               0   226 97        
      0   317 98               0   210 99               0   499 100            
  0   123 101               0   413 102               0   165 103              
0   195 104               0   142 105               0   371 106               0
  132 107               0   157 108               0   4 109               0  
498 110               0   61 111               0   381 112               0   366
113               0   102 114               0   37 115               0   111 116
              0   298 117               0   197 118               0   520 119  
            0   283 120               0   196 121               0   168 122    
          0   237 123               0   145 124               0   229 125      
        0   331 126               0   161 127               0   321 128        
      0   90 129               0   349 130               0   505 131            
  0   107 132               0   253 133               0   66 134               0
  99 135               0   452 136               0   447 137               0  
131 138               0   479 139               0   443 140               0  
428 141               0   160 142               0   81 143               0   180
144               0   41 145               0   515 146               0   95 147
              0   250 148               0   492 149               0   481 150  
            0   433 151               0   93 152               0   208 153      
        0   189 154               0   473 155               0   220 156        
      0   458 157               0   100 158               0   354 159          
    0   496 160               0   86 161               0   400 162              
0   292 163               0   265 164               0   67 165               0  
214 166               0   299 167               0   188 168               0  
115 169               0   438 170               0   20 171               0   323
172               0   305 173               0   272 174               0   408
175               0   167 176               0   255 177               0   372
178               0   312 179               0   401 180               0   84 181
              0   491 182               0   512 183               0   270 184  
            0   51 185               0   260 186               0   252 187      
        0   254 188               0   510 189               0   328 190        
      0   106 191               0   377 192               0   348 193          
    0   436 194               0   48 195               0   83 196              
0   183 197               0   264 198               0   40 199               0  
259 200               0   2 201               0   1

 

  71 72 73 74 75 76 77 78 79 80  

Number of

Mortgaged

Properties

Total Number of

Borrowers

Self-employment

Flag

Current ‘Other’

Monthly Payment

Length of

Employment:

Borrower

Length of

Employment: Co-

Borrower

Years in Home FICO Model Used

Most Recent FICO

Date

Primary Wage

Earner Original

FICO: Equifax

1 1   0   3.6   3 1 20120928   2 1   0   12.1   14 1 20120928   3 1   0   8.1  
0 1 20120928   4 1   0   6.5 2.7 2 1 20120928   5 1   0   21.1   6 1 20120928  
6 4   1   6.1 8.1 3.8 1 20120928   7 2   0   3 3.1 0 1 20120928   8 1   0   6.1
  7 1 20120928   9 3   1   30 8 3.5 1 20120928   10 1   0   17   3 1 20120928  
11 1   0   1.3 10.7 0 1 20120928   12 1   0   23   8 1 20120928   13 1   0    
15.2 6 1 20120928   14 1   0   14 2.5 5 1 20120928   15 1   1   21   13 1
20120928   16 1   0   19.7   7 1 20120928   17 1   0   24   21 1 20120928   18 1
  0   11.6   9 1 20120928   19 1   0   9.1 18.1 8 1 20120928   20 1   0   20.4  
2 1 20120928   21 1   0   1.8 6.3 10 1 20120928   22 2   0   20 18 0 1 20120928
  23 1   0   22.4 14.4 0 1 20120928   24 1   1   12   0 1 20120928   25 2   0  
10   7 1 20120928   26 1   0   3   0 1 20120928   27 1   0   15   16 1 20120928
  28 1   0   31   17 1 20120928   29 2   1   17.7 17.7 8.6 1 20120928   30 1   0
  3.4   6 1 20120928   31 4   0   21 21 1 1 20120928   32 1   0   4.4   3 1
20120928   33 2   0   6   7 1 20120928   34 1   0       25 1 20120928   35 1   0
    28.7 6.5 1 20120928   36 1   0   2 2 15 1 20120928   37 1   0   13 6 5 1
20120928   38 1   0   5   3 1 20120928   39 1   0   0 0 9.25 1 20120928   40 2  
1   6.4 12.3 0 1 20120928   41 1   1   5 8 10 1 20120928   42 1   0   13.9   3 1
20120928   43 1   0   5   3 1 20120928   44 2   1   11.2   1.5 1 20120928   45 2
  1   5.6 1 0.9 1 20120928   46 3   0   40   1.75 1 20120928   47 1   1   16 12
2 1 20120928   48 1   1   24   6 1 20120928   49 1   0   3 2 2 1 20120928   50 1
  0   1.3   0.8 1 20120928   51 2   0   30 33 7.75 1 20120928   52 1   0   25  
3 1 20120928   53 1   0   10 4 17 1 20120928   54 1   1   17   5 1 20120928   55
3   0   22.4 20.4 0 1 20120928   56 1   1   23.6 23.6 14 1 20120928   57 1   0  
10.7   2 1 20120928   58 2   0   1   0 1 20120928   59 0   1   1.3   0 1
20120928   60 1   1   3.9   3 1 20120928   61 2   0   2.1   0 1 20120928   62 1
  0   11 11 11 1 20120928   63 2   0   6 9 5 1 20120928   64 3   1   11 16 0 1
20120928   65 2   1   7   14 1 20120928   66 0   1   26.2   0 1 20120928   67 2
  0   18 12 0 1 20120928   68 1   0   23   13 1 20120928   69 1   1   5.1 5.1 1
1 20120928   70 1   0   7.2   1 1 20120928   71 1   0   9.5 10.8 5 1 20120928  
72 2   0   11.7   10 1 20120928   73 1   0   2.1 5.1 5 1 20120928   74 2   1  
21.9   3 1 20120928   75 1   0   5.7   0 1 20120928   76 2   1   14.11   0 1
20120928   77 1   0   1.5   9 1 20120928   78 2   1   21   4 1 20120928   79 2  
0   5.1 3.1 2 1 20120928   80 0   0   12   0 1 20120928   81 4   1   30   0 1
20120928   82 1   1   14.8   7 1 20120928   83 1   1   2   2 1 20120928   84 1  
0   25.7 7.1 5.8 1 20120928   85 1   0   1.3   6 1 20120928   86 1   0   40   5
1 20120928   87 1   0   9.1   1.5 1 20120928   88 3   0   3.2   20.6 1 20120928
  89 1   0   7.6   7 1 20120928   90 2   1   14   1 1 20120928   91 2   0   18.2
  0 1 20120928   92 2   0   0.2 4.7 0 1 20120928   93 1   0   11.2   7 1
20120928   94 2   0   19   0 1 20120928   95 1   0   9.6   2 1 20120928   96 1  
0   5.8   5 1 20120928   97 1   0   25   12 1 20120928   98 2   0   1   0 1
20120928   99 4   0   7 0.8 5 1 20120928   100 1   0   4.1   14 1 20120928   101
1   0   10.8   8 1 20120928   102 1   0   7 2 1 1 20120928   103 4   1   8 10 0
1 20120928   104 2   0       0 1 20120928   105 2   1   23   2 1 20120928   106
1   0   3 3 6 1 20120928   107 2   0   6 1.3 0 1 20120928   108 2   0   13   0 1
20120928   109 2   0   2.3 3 5 1 20120928   110 1   0   6.6 9 3 1 20120928   111
4   0   19 19 25 1 20120928   112 0   0   12 9 0 1 20120928   113 2   0   12 5 0
1 20120928   114 2   0   19 17 7 1 20120928   115 1   0   9   4 1 20120928   116
1   1   10.1   5 1 20120928   117 1   0   1.4 11.6 0 1 20120928   118 1   0   4
  0 1 20120928   119 1   0   15.1 0.9 0.8 1 20120928   120 2   0   3.3 2.7 0 1
20120928   121 2   0   4.75 5.75 5.25 1 20120928   122 1   0   0.4   0 1
20120928   123 2   0   8   6 1 20120928   124 1   1   1.7   2.8 1 20120928   125
3   1   9   0 1 20120928   126 3   1   17 1 6 1 20120928   127 1   0   13   5 1
20120928   128 3   0   2.9   6 1 20120928   129 1   0   15 0.8 16 1 20120928  
130 1   0   5.6   13.5 1 20120928   131 1   0   10.1   9 1 20120928   132 1   1
  15   6 1 20120928   133 8   0   5.01 15.1 0 1 20120928   134 1   0   23   0 1
20120928   135 3   0   17 8 3 1 20120928   136 1   0   20.7 5.8 10 1 20120928  
137 2   1   1.7   4 1 20120928   138 0   0   0.8   0 1 20120928   139 1   0   12
  0 1 20120928   140 1   0   13.6 1.5 6 1 20120928   141 1   1   25.2   14.8 1
20120928   142 1   0   8 6 3 1 20120928   143 2   0   0.7 0.8 0 1 20120928   144
1   0   0.8   8 1 20120928   145 2   1   15 14 0 1 20120928   146 1   0   5   0
1 20120928   147 0   1   22.9   0 1 20120928   148 2   1   12   0 1 20120928  
149 3   1   17.4 11.9 10 1 20120928   150 1   0   9.1 0.9 5 1 20120928   151 1  
0   9 8 3 1 20120928   152 2   0   20   0 1 20120928   153 1   0   57   37 1
20120928   154 4   1   0 23 0 1 20120928   155 1   0   3 0.6 1 1 20120928   156
2   0   0.9 5.3 5 1 20120928   157 2   0   15.1   1.7 1 20120928   158 1   0   8
  1 1 20120928   159 1   0   14 4 6 1 20120928   160 2   1   8.5   7 1 20120928
  161 2   0   4   0 1 20120928   162 4   1   8   0 1 20120928   163 1   1   14
11 3 1 20120928   164 7   1   10   0 1 20120928   165 2   1   13.6   12 1
20120928   166 2   1   15.2   10 1 20120928   167 1   0   3.2   4 1 20120928  
168 1   0   13 15 9 1 20120928   169 2   0   3.1 2.1 18 1 20120928   170 1   1  
3 11.75 1 1 20120928   171 1   1   15   15 1 20120928   172 1   0   20 16 0 1
20120928   173 1   1   20.4   1.2 1 20120928   174 1   1   17 17 8 1 20120928  
175 5   0   2.5   0 1 20120928   176 1   0   10   0 1 20120928   177 2   1   9  
0 1 20120928   178 1   0   8   0 1 20120928   179 3   1   8 7 0 1 20120928   180
1   0   2.6   11 1 20120928   181 2   0   2 6 0 1 20120928   182 2   0   15   0
1 20120928   183 1   1   28 10 9 1 20120928   184 5   0   8   0 1 20120928   185
1   1   22   16 1 20120928   186 1   0   0 10 3 1 20120928   187 1   0   21   0
1 20120928   188 2   0   14 13 3 1 20120928   189 1   0   11   3 1 20120928  
190 1   1   5.4 4.4 3 1 20120928   191 1   1   20   0 1 20120928   192 1   0  
7.6 9.1 5 1 20120928   193 3   1   20 5 0 1 20120928   194 1   0   13.2 8.7 2 1
20120928   195 1   0   5.4   2.4 1 20120928   196 2   1   4.3   0 1 20120928  
197 1   1   11 11 7 1 20120928   198 1   1   26 26 4 1 20120928   199 5   1   22
  14 1 20120928   200 1   1       0 1     201 2   1       0 1    

 

  81 82 83 84 85 86 87 88 89 90  

Primary Wage

Earner Original

FICO: Experian

Primary Wage

Earner Original

FICO: TransUnion

Secondary Wage

Earner Original

FICO: Equifax

Secondary Wage

Earner Original

FICO: Experian

Secondary Wage

Earner Original

FICO: TransUnion

Original

Primary Borrower

FICO

Most Recent

Primary Borrower

FICO

Most Recent Co-

Borrower FICO

Most Recent FICO

Method

VantageScore:

Primary Borrower

1           801 807   2   2           756 771   2   3           796 795   2   4
          795 779   2   5           715 745   2   6           773 779   2   7  
        810 811   2   8           775 769   2   9           768 776   2   10    
      808 771   2   11           794 716   2   12           737 745   2   13    
      802 768   2   14           796 781   2   15           727 745   2   16    
      815 813   2   17           715 654   2   18           794 779   2   19    
      684 778   2   20           782 770   2   21           777 776   2   22    
      791 767   2   23           750 702   2   24           768 754   2   25    
      792 784   2   26           777 783   2   27           763 743   2   28    
      792 777   2   29           777 774   2   30           794 680   2   31    
      784 783   2   32           793 794   2   33           782 781   2   34    
      772 793   2   35           773 762   2   36           786 663   2   37    
      670 708   2   38           791 760   2   39           807 802   2   40    
      788 753   2   41           724 724   2   42           791 797   2   43    
      788 771   2   44           809 778   2   45           744 764   2   46    
      785 784   2   47           786 764   2   48           820 825   2   49    
      800 782   2   50           785 778   2   51           734 691   2   52    
      771 755   2   53           774 765   2   54           784 773   2   55    
      795 773   2   56           786 788   2   57           761 760   2   58    
      786 691   2   59           784 789   2   60           673 760   2   61    
      727 652   2   62           732 702   2   63           704 696   2   64    
      786 743   2   65           751 755   2   66           804 799   2   67    
      802 775   2   68           785 771   2   69           786 812   2   70    
      784 788   2   71           799 794   2   72           777 739   2   73    
      812 786   2   74           775 761   2   75           677 690   2   76    
      692 695   2   77           763 747   2   78           796 771   2   79    
      788 758   2   80           809 781   2   81           736 733   2   82    
      738 759   2   83           782 723   2   84           761 774   2   85    
      804 791   2   86           813 782   2   87           796 797   2   88    
      718 718   2   89           778 786   2   90           795 798   2   91    
      805 835   2   92           800 761   2   93           779 725   2   94    
      765 737   2   95           791 748   2   96           806 766   2   97    
      800 802   2   98           735 767   2   99           796 746   2   100  
        783 769   2   101           785 759   2   102           781 767   2  
103           782 771   2   104           796 765   2   105           675 692  
2   106           823 801   2   107           784 750   2   108           770
716   2   109           751 732   2   110           795 771   2   111          
810 774   2   112           732 711   2   113           767 777   2   114      
    704 690   2   115           738 783   2   116           794 777   2   117  
        806 770   2   118           745 703   2   119           801 794   2  
120           764 761   2   121           780 778   2   122           793 753  
2   123           763 772   2   124           777 760   2   125           797
686   2   126           707 695   2   127           781 787   2   128          
795 754   2   129           773 755   2   130           801 799   2   131      
    762 759   2   132           742 690   2   133           800 791   2   134  
        777 780   2   135           775 721   2   136           788 776   2  
137           778 771   2   138           734 671   2   139           728 778  
2   140           798 794   2   141           798 800   2   142           770
732   2   143           773 758   2   144           771 767   2   145          
767 777   2   146           743 743   2   147           787 775   2   148      
    717 715   2   149           698 668   2   150           759 754   2   151  
        739 703   2   152           697 690   2   153           812 787   2  
154           801 750   2   155           798 768   2   156           774 724  
2   157           750 745   2   158           783 779   2   159           808
779   2   160           799 819   2   161           708 739   2   162          
732 704   2   163           707 695   2   164           802 783   2   165      
    773 717   2   166           690 668   2   167           764 769   2   168  
        714 688   2   169           756 753   2   170           814 778   2  
171           773 781   2   172           789 727   2   173           773 775  
2   174           744 709   2   175           802 791   2   176           767
762   2   177           782 773   2   178           780 758   2   179          
807 766   2   180           798 794   2   181           725 681   2   182      
    700 690   2   183           796 768   2   184           790 758   2   185  
        781 801   2   186           727 825   2   187           805 777   2  
188           798 783   2   189           814 748   2   190           808 771  
2   191           773 755   2   192           788 766   2   193           764
699   2   194           787 754   2   195           768 708   2   196          
807 690   2   197           724 707   2   198           785 734   2   199      
    711 694   2   200           774         201           745        

 

  91 92 93 94 95 96 97 98 99 100   VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000     27      
        000000000000     28               000000000000     29              
000000000000     30               000000000000     31               000000000000
    32               000000000000     33               000000000000     34      
        000000000000     35               000000000000     36              
000000000000     37               000000000000     38               000000000000
    39               000000000000     40               000000000000     41      
        000000000000     42               000000000000     43              
000000000000     44               000000000000     45               000000000000
    46               000000000000     47               000000000000     48      
        000000000000     49               000000000000     50              
000000000000     51               000000000000     52               000000000000
    53               000000000000     54               000000000000     55      
        000000000000     56               000000000000     57              
000000000000     58               000000000000     59               000000000000
    60               000000000000     61               000000000000     62      
        000000000000     63               000000000000     64              
000000000000     65               000000000000     66               000000000000
    67               000000000000     68               000000000000     69      
        000000000000     70               000000000000     71              
000000000000     72               000000000000     73               000000000000
    74               000000000000     75               000000000000     76      
        000000000000     77               000000000000     78              
000000000000     79               000000000000     80               000000000000
    81               000000000000     82               000000000000     83      
        000000000000     84               000000000000     85              
000000000000     86               000000000000     87               000000000000
    88               000000000000     89               000000000000     90      
        000000000000     91               000000000000     92              
000000000000     93               000000000000     94               000000000000
    95               000000000000     96               000000000000     97      
        000000000000     98               000000000000     99              
000000000000     100               000000000000     101              
000000000000     102               000000000000     103              
000000000000     104               000000000000     105              
000000000000     106               000000000000     107              
000000000000     108               000000000000     109              
000000000000     110               000000000000     111              
000000000000     112               000000000000     113              
000000000000     114               000000000000     115              
000000000000     116               000000000000     117              
000000000000     118               000000000000     119              
000000000000     120               000000000000     121              
000000000000     122               000000000000     123              
000000000000     124               000000000000     125              
000000000000     126               000000000000     127              
000000000000     128               000000000000     129              
000000000000     130               000000000000     131              
000000000000     132               000000000000     133              
000000000000     134               000000000000     135              
000000000000     136               000000000000     137              
000000000000     138               000000000000     139              
000000000000     140               000000000000     141              
000000000000     142               000000000000     143              
000000000000     144               000000000000     145              
000000000000     146               000000000000     147              
000000000000     148               000000000000     149              
000000000000     150               000000000000     151              
000000000000     152               000000000000     153              
000000000000     154               000000000000     155              
000000000000     156               000000000000     157              
000000000000     158               000000000000     159              
000000000000     160               000000000000     161              
000000000000     162               000000000000     163              
000000000000     164               000000000000     165              
000000000000     166               000000000000     167              
000000000000     168               000000000000     169              
000000000000     170               000000000000     171              
000000000000     172               000000000000     173              
000000000000     174               000000000000     175              
000000000000     176               000000000000     177              
000000000000     178               000000000000     179              
000000000000     180               000000000000     181              
000000000000     182               000000000000     183              
000000000000     184               000000000000     185              
000000000000     186               000000000000     187              
000000000000     188               000000000000     189              
000000000000     190               000000000000     191              
000000000000     192               000000000000     193              
000000000000     194               000000000000     195              
000000000000     196               000000000000     197              
000000000000     198               000000000000     199              
000000000000     200               000000000000     201              
000000000000    

 

  101 102 103 104 105 106 107 108 109 110  

Primary Borrower

Wage Income

Co-Borrower Wage

Income

Primary Borrower

Other Income

Co-Borrower Other

Income

All Borrower Wage

Income

All Borrower Total

Income

4506-T Indicator

Borrower Income

Verification Level

Co-Borrower

Income Verification

Borrower

Employment

Verification

1 7335.00 0.00     7335.00 7335.00 1 5   3 2 7551.00 0.00     7551.00 7551.00 1
5   3 3 16435.00       16435.00 16435.00 1 5   3 4 4238.00 2160.00     6398.00
6398.00 1 5   3 5 13750.00 0.00     13750.00 13750.00 1 5   3 6 39432.00 1477.00
    40909.00 40909.00 1 5   3 7 25066.00       25066.00 25066.00 1 5   3 8
34984.00 0.00     34984.00 34984.00 1 5   3 9 40575.00 0.00     40575.00
40575.00 0 5   3 10 18685.00   -1758.00   18685.00 16927.00 1 5   3 11 10333.00
2069.00     12402.00 12402.00 1 5   3 12 17500.00 0.00     17500.00 17500.00 1 5
  3 13 0.00 33333.00     33333.00 33333.00 1 5   3 14 19952.00 4768.00    
24720.00 24720.00 1 5   3 15 84197.00 0.00     84197.00 84197.00 1 5   3 16
13333.00 0.00     13333.00 13333.00 1 5   3 17 25299.00 0.00     25299.00
25299.00 1 5   3 18 35417.00 0.00     35417.00 35417.00 1 5   3 19 12534.00
10135.00     22669.00 22669.00 1 5   3 20 119060.00       119060.00 119060.00 1
5   3 21 11253.00 13476.00     24729.00 24729.00 1 5   3 22 23632.00 17010.00
2576.00   40642.00 43218.00 1 5   3 23 12500.00 14108.00     26608.00 26608.00 1
5   3 24 19257.00       19257.00 19257.00 1 5   3 25 83333.00 0.00     83333.00
83333.00 1 5   3 26 23543.00 0.00     23543.00 23543.00 1 5   3 27 24583.00    
  24583.00 24583.00 1 5   3 28 9501.00 896.00 3216.17   10397.00 13613.17 1 5  
3 29 17467.00 1850.00     19317.00 19317.00 1 5   3 30 54549.00 0.00    
54549.00 54549.00 1 5   3 31 15600.00 11667.00     27267.00 27267.00 1 5   3 32
28000.00 0.00     28000.00 28000.00 1 5   3 33 26878.00 0.00     26878.00
26878.00 0 5   3 34 8472.00   8472.00   8472.00 16944.00 1 5   3 35 0.00
18756.00     18756.00 18756.00 0 5   3 36   0.00 12866.34   0.00 12866.34 1 5  
3 37 17222.00 10619.00     27841.00 27841.00 0 5   3 38 25000.00 0.00    
25000.00 25000.00 1 5   3 39 20470.00 1009.00 20470.00   21479.00 41949.00 1 5  
3 40 57701.00       57701.00 57701.00 1 5   3 41 30923.00 10242.00     41165.00
41165.00 1 5   3 42 13056.00   3737.37   13056.00 16793.37 1 5   3 43 11880.00  
    11880.00 11880.00 0 5   3 44 21883.00 0.00 8168.33   21883.00 30051.33 1 4  
3 45 37360.00 2570.00 0.00   39930.00 39930.00 1 5   3 46 38000.00      
38000.00 38000.00 1 5   3 47 19219.00 9268.00     28487.00 28487.00 1 5   3 48
42066.00       42066.00 42066.00 1 5   3 49 28302.00 8239.00     36541.00
36541.00 1 5   3 50 19500.00       19500.00 19500.00 1 5   3 51 14000.00
19250.00     33250.00 33250.00 1 5   3 52 24250.00 0.00     24250.00 24250.00 1
5   3 53 19849.00 7702.00     27551.00 27551.00 1 5   3 54 30024.00 0.00    
30024.00 30024.00 1 5   3 55 25981.00 13479.00     39460.00 39460.00 1 5   3 56
13059.00 23013.00     36072.00 36072.00 1 5   3 57 53137.00       53137.00
53137.00 1 5   3 58 16724.00 0.00     16724.00 16724.00 1 5   3 59 17047.00    
  17047.00 17047.00 1 5   3 60 36462.00       36462.00 36462.00 1 5   3 61
21325.00       21325.00 21325.00 1 5   3 62 6125.00 12617.00     18742.00
18742.00 1 5   3 63 12923.00 6938.00     19861.00 19861.00 1 5   3 64 10686.00
26058.00     36744.00 36744.00 1 5   3 65 34985.00       34985.00 34985.00 1 5  
3 66 45422.00 0.00     45422.00 45422.00 1 5   3 67 7939.00 3333.00     11272.00
11272.00 1 5   3 68 26000.00       26000.00 26000.00 1 5   3 69 15989.00 8000.00
    23989.00 23989.00 1 5   3 70 12500.00       12500.00 12500.00 1 5   3 71
12062.00 9903.00     21965.00 21965.00 1 5   3 72 60374.00 0.00     60374.00
60374.00 1 5   3 73 13583.00 19406.00     32989.00 32989.00 1 5   3 74 48498.00
0.00     48498.00 48498.00 1 5   3 75 42420.00       42420.00 42420.00 1 5   3
76 10926.00       10926.00 10926.00 1 4   3 77 15417.00       15417.00 15417.00
1 5   3 78 36512.00       36512.00 36512.00 1 5   3 79 9458.00 8459.00    
17917.00 17917.00 1 5   3 80 16361.00       16361.00 16361.00 1 5   3 81
53410.00       53410.00 53410.00 1 5   3 82 36883.00       36883.00 36883.00 1 5
  3 83 45001.00 0.00     45001.00 45001.00 1 5   3 84 13684.00 9585.00    
23269.00 23269.00 1 5   3 85 12771.00       12771.00 12771.00 1 5   3 86
22206.00       22206.00 22206.00 1 5   3 87 33955.00       33955.00 33955.00 1 5
  3 88 81760.00       81760.00 81760.00 0 5   3 89 24263.00 0.00     24263.00
24263.00 1 5   3 90 29314.00       29314.00 29314.00 1 5   3 91 49521.00 0.00  
  49521.00 49521.00 1 5   3 92 12925.00 11133.00     24058.00 24058.00 0 5   3
93 19095.00 0.00     19095.00 19095.00 1 5   3 94 29249.00 0.00     29249.00
29249.00 1 5   3 95 19791.00 0.00     19791.00 19791.00 1 5   3 96 14583.00 0.00
    14583.00 14583.00 1 5   3 97 24889.00       24889.00 24889.00 1 5   3 98
20000.00 0.00     20000.00 20000.00 1 5   3 99 13443.00 12083.00     25526.00
25526.00 1 5   3 100 51986.00 0.00     51986.00 51986.00 1 5   3 101 16583.00
0.00     16583.00 16583.00 1 5   3 102 13821.00 12917.00     26738.00 26738.00 1
5   3 103 32100.00 18041.00     50141.00 50141.00 1 5   3 104 28051.00      
28051.00 28051.00 1 5   3 105 28173.00   0.00   28173.00 28173.00 1 5   3 106
9480.00 3640.00     13120.00 13120.00 1 5   3 107 15417.00 9167.00     24584.00
24584.00 1 5   3 108 30942.00 0.00     30942.00 30942.00 1 5   3 109 13109.00
5762.00     18871.00 18871.00 1 5   3 110 9915.00 11500.00     21415.00 21415.00
0 5   3 111 19500.00 3600.00     23100.00 23100.00 1 5   3 112 9358.00 4496.00  
  13854.00 13854.00 1 5   3 113 6863.00 18500.00     25363.00 25363.00 1 5   3
114 19066.00 9254.00     28320.00 28320.00 1 5   3 115 14570.00       14570.00
14570.00 1 5   3 116 28816.00 0.00     28816.00 28816.00 1 5   3 117 13542.00
10417.00     23959.00 23959.00 1 5   3 118 15000.00       15000.00 15000.00 1 5
  3 119 5542.00 17917.00     23459.00 23459.00 1 5   3 120 13750.00 25000.00    
38750.00 38750.00 1 5   3 121 23750.00 13733.00     37483.00 37483.00 1 5   3
122 17500.00       17500.00 17500.00 1 5   3 123 39848.00 0.00     39848.00
39848.00 0 5   3 124 28918.00 0.00 0.00   28918.00 28918.00 1 5   3 125 10130.00
0.00     10130.00 10130.00 0 5   3 126 22429.00 0.00     22429.00 22429.00 1 5  
3 127 62084.00 0.00     62084.00 62084.00 0 5   3 128 35000.00 0.00     35000.00
35000.00 1 5   3 129 6263.00 14166.00     20429.00 20429.00 1 5   3 130 22354.00
0.00     22354.00 22354.00 1 5   3 131 66924.00       66924.00 66924.00 1 5   3
132 126316.00 0.00     126316.00 126316.00 1 5   3 133 12802.00 10194.00    
22996.00 22996.00 1 5   3 134 52251.00 0.00     52251.00 52251.00 1 5   3 135
110476.00 1667.00     112143.00 112143.00 1 5   3 136 32917.00 0.00     32917.00
32917.00 1 5   3 137 12344.00       12344.00 12344.00 1 4   3 138 34000.00      
34000.00 34000.00 1 5   3 139 23332.00       23332.00 23332.00 1 5   3 140
6351.00 12930.00     19281.00 19281.00 1 5   3 141 91424.00       91424.00
91424.00 1 5   3 142 10417.00 24638.00     35055.00 35055.00 1 5   3 143
16299.00 8301.00     24600.00 24600.00 1 5   3 144 16667.00 0.00     16667.00
16667.00 1 5   3 145 32067.00 10062.00     42129.00 42129.00 1 5   3 146
15000.00 0.00     15000.00 15000.00 1 5   3 147 26138.00 0.00     26138.00
26138.00 1 5   3 148 43406.00 0.00     43406.00 43406.00 1 5   3 149 40658.00
12501.00     53159.00 53159.00 1 5   3 150 14045.00 18665.00     32710.00
32710.00 1 5   3 151 9112.00 16250.00     25362.00 25362.00 1 5   3 152 62242.00
      62242.00 62242.00 1 5   3 153 24330.00   9767.58   24330.00 34097.58 0 5  
3 154 1045.00 53793.00 1045.00   54838.00 55883.00 1 5   3 155 31250.00 5725.00
    36975.00 36975.00 1 5   3 156 10190.00 11675.00     21865.00 21865.00 1 5  
3 157 27543.00 0.00     27543.00 27543.00 1 5   3 158 41636.00 29466.00    
71102.00 71102.00 0 5   3 159 20000.00 23144.00     43144.00 43144.00 1 5   3
160 31286.00       31286.00 31286.00 1 5   3 161 20774.00       20774.00
20774.00 0 5   3 162 546606.00   483356.00   546606.00 1029962.00 1 5   3 163
14369.00 23184.00     37553.00 37553.00 1 5   3 164 23421.00       23421.00
23421.00 1 5   3 165 53382.00       53382.00 53382.00 1 5   3 166 59169.00 0.00
    59169.00 59169.00 1 5   3 167 44396.00 0.00     44396.00 44396.00 1 5   3
168 27083.00 10611.00     37694.00 37694.00 1 5   3 169 20000.00 8563.00    
28563.00 28563.00 0 5   3 170 16572.00 19297.00     35869.00 35869.00 1 5   3
171 19208.00       19208.00 19208.00 1 5   3 172 22763.00 500.00     23263.00
23263.00 0 5   3 173 45744.00 0.00     45744.00 45744.00 1 5   3 174 23458.00
9914.00     33372.00 33372.00 1 5   3 175 10000.00   1151.00 11262.51 22413.51
22413.51 1 5   3 176 8333.00 16450.00     24783.00 24783.00 1 5   3 177 35112.00
0.00     35112.00 35112.00 1 5   3 178 73769.00   0.00   73769.00 73769.00 1 5  
3 179 72092.00 0.00     72092.00 72092.00 1 5   3 180 20332.00 0.00     20332.00
20332.00 1 5   3 181 29611.00 3847.00     33458.00 33458.00 1 5   3 182 17455.00
0.00     17455.00 17455.00 1 5   3 183 21541.00 12000.00     33541.00 33541.00 1
5   3 184 18750.00   7212.00   25962.00 25962.00 1 5   3 185 119559.00      
119559.00 119559.00 1 5   3 186 0.00 91519.00     91519.00 91519.00 1 5   3 187
70224.00 0.00 0.00   70224.00 70224.00 1 5   3 188 17343.00 12520.00    
29863.00 29863.00 1 5   3 189 36666.00 0.00     36666.00 36666.00 1 5   3 190
24152.00 51459.00     75611.00 75611.00 1 5   3 191 79480.00 0.00     79480.00
79480.00 1 5   3 192 15719.00 17815.00     33534.00 33534.00 1 5   3 193
11951.00 10671.00 437.00   22622.00 23059.00 1 5   3 194 17510.00 11539.00    
29049.00 29049.00 1 5   3 195 64281.00       64281.00 64281.00 1 5   3 196
97495.00       97495.00 97495.00 0 5   3 197 89545.00 0.00     89545.00 89545.00
1 5   3 198 60598.00 0.00     60598.00 60598.00 1 5   3 199 78618.00 0.00
78618.00   78618.00 157236.00 1 5   3 200 12922.00       12922.00 12922.00 1 5  
3 201 19679.00 0.00 0.00 0.00 19679.00 19679.00 1 5   3

 

  111 112 113 114 115 116 117 118 119  

Co-Borrower

Employment

Verification

Borrower Asset

Verification

Co-Borrower Asset

Verification

Liquid / Cash

Reserves

Monthly Debt All

Borrowers

Originator DTI Fully Indexed Rate

Qualification

Method

Percentage of Down

Payment from

Borrower Own

Funds

1   4   83002.60 1329.10 0.181275     0.000000 2   4   108442.41 1434.69
0.190062     0.000000 3   4   67240.56 4343.77 0.285792     100.000000 4   4  
39736.42 2211.15 0.282691     0.000000 5   4   103000.28 4434.38 0.374168    
0.000000 6   4   388105.49 11376.79 0.378725     0.000000 7   4   146994.15
6138.66 0.258191     0.000000 8   4   84455.74 7797.93 0.222942     0.000000 9  
4   450678.64 6138.59 0.133107     0.000000 10   4   362357.05 3919.95 0.212433
    0.000000 11   4   514593.87 4524.25 0.280233     100.000000 12   4  
239380.34 6986.88 0.393445     0.000000 13   4   235007.31 4813.29 0.153677    
0.000000 14   4   290571.63 4810.26 0.195310     0.000000 15   4   85233.56
10554.09 0.322095     0.000000 16   4   304052.51 5385.20 0.400034     0.000000
17   4   578993.44 9296.37 0.366516     0.000000 18   4   108663.36 5528.59
0.156052     0.000000 19   4   81832.93 6653.35 0.276488     0.000000 20   4  
835043.55 31038.94 0.284876     0.000000 21   4   99935.37 5029.88 0.208374    
0.000000 22   4   416270.77 16369.68 0.378757     0.000000 23   4   296948.23
6279.49 0.237534     100.000000 24   4   218504.26 10369.70 0.492858    
100.000000 25   4   236569.42 11729.95 0.140756     0.000000 26   4   380335.67
6356.85 0.295812     0.000000 27   4   76329.90 6721.73 0.291184     0.000000 28
  4   313766.08 4813.21 0.318551     0.000000 29   4   415270.47 7325.01
0.294159     0.000000 30   4   98549.21 7276.84 0.144759     0.000000 31   4  
183415.32 7599.86 0.287118     0.000000 32   4   600794.00 5359.20 0.192206    
0.000000 33   4   1112164.28 9704.57 0.343995     0.000000 34   4   445468.02
5922.10 0.292668     0.000000 35   4   324286.56 6438.93 0.337643     0.000000
36   4   149314.96 4426.02 0.259560     0.000000 37   4   535876.58 6951.34
0.266599     0.000000 38   4   668099.49 7717.75 0.292043     0.000000 39   4  
3070130.50 10602.61 0.405631     0.000000 40   4   314298.04 8187.77 0.086028  
  0.000000 41   4   264567.00 13134.52 0.175978     0.000000 42   4   410834.50
7471.37 0.444866     0.000000 43   4   203690.58 4170.24 0.400193     0.000000
44   4   2625357.88 8892.19 0.285225     0.000000 45   4   83575.75 8768.63
0.236495     0.000000 46   4   542456.11 6276.08 0.160460     0.000000 47   4  
799446.73 8873.99 0.335270     0.000000 48   4   601151.28 7841.10 0.186404    
0.000000 49   4   116340.25 8700.41 0.225319     0.000000 50   4   107011.02
6949.80 0.290726     0.000000 51   4   1065835.42 9843.33 0.254539     0.000000
52   4   770386.44 8618.45 0.290254     0.000000 53   4   395901.00 5182.34
0.190637     100.000000 54   4   75587.66 5203.16 0.211593     0.000000 55   4  
898205.35 13680.78 0.260676     100.000000 56   4   1630188.26 7578.73 0.296602
    0.000000 57   4   68060.26 5451.86 0.102610     0.000000 58   4   328666.89
8335.58 0.306429     100.000000 59   4   324329.45 4829.07 0.281605    
100.000000 60   4   80277.00 7309.54 0.200467     0.000000 61   4   85315.70
5507.18 0.266729     100.000000 62   4   136904.40 5298.55 0.330139     0.000000
63   4   77799.51 6506.46 0.273328     0.000000 64   4   28654.57 13776.43
0.433494     0.000000 65   4   296369.92 10118.71 0.307957     0.000000 66   4  
1577106.97 6795.13 0.149566     100.000000 67   4   1176829.99 4440.15 0.308439
    100.000000 68   4   190750.94 6649.50 0.251899     0.000000 69   4  
332436.00 7304.65 0.297654     0.000000 70   4   121689.89 3180.00 0.256299    
0.000000 71   4   143554.05 5811.94 0.254226     0.000000 72   4   1293580.68
9309.67 0.178032     0.000000 73   4   160503.57 6145.85 0.186798     0.000000
74   4   657934.24 8428.95 0.157050     0.000000 75   4   1606888.29 8542.12
0.132888     100.000000 76   4   162547.57 4270.97 0.400095     100.000000 77  
4   287624.10 3967.56 0.257343     0.000000 78   4   188041.40 8674.16 0.253685
    0.000000 79   4   84833.09 6883.71 0.384227     0.000000 80   4   360202.00
4119.70 0.249709     100.000000 81   4   924897.00 16086.56 0.327214    
0.000000 82   4   109284.45 7513.07 0.211115     0.000000 83   4   115028.97
10637.79 0.236389     0.000000 84   4   109223.10 6150.00 0.235624     0.000000
85   4   187897.19 5812.08 0.346321     0.000000 86   4   1175584.68 7763.00
0.344907     0.000000 87   4   112345.51 11093.10 0.267324     0.000000 88   4  
186801.80 12190.42 0.139421     0.000000 89   4   233775.62 5844.96 0.236866    
0.000000 90   4   359404.00 6320.68 0.178228     0.000000 91   4   1525282.87
10117.14 0.198958     0.000000 92   4   62902.95 9389.84 0.369449     100.000000
93   4   327640.66 5054.45 0.236822     0.000000 94   4   290559.01 13180.48
0.450342     100.000000 95   4   146199.08 4894.31 0.301528     0.000000 96   4
  274974.12 5044.26 0.236209     0.000000 97   4   123594.95 7176.25 0.280303  
  0.000000 98   4   472890.17 6689.80 0.573405     100.000000 99   4   254612.03
9362.68 0.180954     0.000000 100   4   185660.00 7064.90 0.162842     0.000000
101   4   58962.69 5021.33 0.302835     0.000000 102   4   150839.06 6944.66
0.245951     0.000000 103   4   1262436.99 19643.24 0.205371     0.000000 104  
4   217702.71 10776.07 0.386069     100.000000 105   4   208386.85 6496.69
0.227956     0.000000 106   4   188567.87 4180.43 0.306003     0.000000 107   4
  114594.60 7815.25 0.335584     100.000000 108   4   1074295.44 11485.05
0.312858     100.000000 109   4   328417.08 8044.14 0.262819     0.000000 110  
4   256010.55 5060.58 0.209166     0.000000 111   4   639270.09 10791.40
0.193835     0.000000 112   4   122067.10 5122.10 0.384596     100.000000 113  
4   211762.70 7540.17 0.341680     100.000000 114   4   168652.59 11431.37
0.401684     0.000000 115   4   146528.95 5005.67 0.374455     0.000000 116   4
  150642.63 8716.84 0.279574     0.000000 117   4   244776.02 7894.49 0.325687  
  100.000000 118   4   214475.83 4657.80 0.282183     100.000000 119   4  
177429.20 5329.88 0.241767     0.000000 120   4   149923.75 7068.00 0.161552    
100.000000 121   4   239888.04 8988.05 0.248806     0.000000 122   4   209480.87
5924.80 0.335355     100.000000 123   4   369427.48 11028.73 0.298503    
0.000000 124   4   506341.02 7180.34 0.229655     0.000000 125   4   360887.92
4111.16 0.326620     100.000000 126   4   130179.99 10284.15 0.405312    
0.000000 127   4   946036.72 13356.75 0.208846     0.000000 128   4   130243.90
7929.60 0.124770     0.000000 129   4   143440.62 7307.45 0.357681     0.000000
130   4   100178.15 8514.64 0.380903     0.000000 131   4   169688.62 7937.19
0.118472     0.000000 132   4   701077.84 11974.76 0.159357     0.000000 133   4
  113909.06 5172.49 0.226516     100.000000 134   4   1061295.73 12368.33
0.207281     100.000000 135   4   137283.30 18946.56 0.138627     0.000000 136  
4   94602.75 7765.12 0.189204     0.000000 137   4   298425.24 4655.66 0.377142
    0.000000 138   4   518927.98 5451.22 0.232891     100.000000 139   4  
144568.42 7044.63 0.354106     100.000000 140   4   103380.09 5389.43 0.277965  
  0.000000 141   4   2823530.05 8200.73 0.090638     0.000000 142   4  
239491.38 12958.78 0.261318     0.000000 143   4   180191.14 8805.57 0.220472  
  100.000000 144   4   107127.12 5440.11 0.326821     0.000000 145   4  
393264.59 12995.11 0.254609     100.000000 146   4   207267.52 6901.95 0.464867
    100.000000 147   4   1211542.16 9786.07 0.371881     100.000000 148   4  
79135.98 12161.93 0.280449     100.000000 149   4   150364.01 19453.00 0.308287
    0.000000 150   4   659742.97 7696.66 0.235255     0.000000 151   4  
291956.18 5862.68 0.240778     0.000000 152   4   222667.47 12045.07 0.208717  
  100.000000 153   4   97978.16 8316.06 0.233118     0.000000 154   4  
411152.25 22176.05 0.378881     100.000000 155   4   98442.09 5815.43 0.186098  
  0.000000 156   4   243110.27 5754.87 0.298341     0.000000 157   4   119457.79
11708.53 0.435813     0.000000 158   4   285519.08 9413.19 0.172356     0.000000
159   4   150510.90 5957.32 0.135327     0.000000 160   4   227108.19 9695.53
0.324561     0.000000 161   4   175575.74 7581.47 0.333681     100.000000 162  
4   427882.62 55205.96 0.263759     100.000000 163   4   124032.30 15037.35
0.423756     0.000000 164   4   155082.31 3804.98 0.215473     100.000000 165  
4   82184.39 12587.48 0.227973     0.000000 166   4   401292.85 12046.81
0.191002     0.000000 167   4   168174.26 10357.59 0.232935     0.000000 168   4
  392549.79 12574.72 0.276473     0.000000 169   4   533729.24 9654.29 0.346241
    0.000000 170   4   476325.79 12158.16 0.335134     0.000000 171   4  
596066.44 6262.38 0.342330     0.000000 172   4   24159.07 9049.77 0.382890    
100.000000 173   4   301855.88 13238.31 0.322720     0.000000 174   4   67331.05
9341.16 0.234779     0.000000 175   4   1575027.89 10113.87 0.600692    
100.000000 176   4   84354.33 7707.02 0.284876     100.000000 177   4  
330267.27 5858.79 0.264646     100.000000 178   4   371035.64 7506.00 0.101783  
  100.000000 179   4   610372.18 7846.49 0.166461     100.000000 180   4  
213238.17 7433.79 0.266668     0.000000 181   4   136734.06 8775.36 0.301627    
100.000000 182   4   629901.53 7255.35 0.440434     100.000000 183   4  
1803268.18 11812.47 0.315512     0.000000 184   4   128761.03 8079.63 0.418819  
  100.000000 185   4   489199.62 14465.44 0.324970     0.000000 186   4  
393644.47 13392.89 0.164013     0.000000 187   4   885268.92 19057.39 0.280798  
  100.000000 188   4   151471.09 11041.55 0.369742     0.000000 189   4  
313388.45 12250.11 0.328742     0.000000 190   4   833708.25 14086.33 0.164415  
  0.000000 191   4   824885.20 20404.11 0.232274     0.000000 192   4  
199790.89 8874.44 0.255528     0.000000 193   4   720894.77 9461.80 0.410311    
100.000000 194   4   505720.19 11186.77 0.386693     0.000000 195   4  
928973.82 12381.81 0.158408     0.000000 196   4   1089656.97 13235.92 0.130950
    100.000000 197   4   1058143.14 32704.52 0.251264     0.000000 198   4  
1662800.74 21603.79 0.425930     0.000000 199   4   7743940.99 51802.97 0.331972
    0.000000 200   4   198389.00 4305.21 0.333160     100.000000 201   4  
147834.00 4064.34 0.206540     100.000000

 

  120 121 122 123 124 125 126 127 128 129 130   City State Postal Code Property
Type Occupancy Sales Price

Original Appraised

Property Value

Original Property

Valuation Type

Original Property

Valuation Date

Original Automated

Valuation Model

(AVM) Model Name

Original AVM

Confidence Score

1 HUMBLE TX 77346 7 1   190000.00 3 20101122     2 RIDGE NY 11961 1 1  
290000.00 3 20101211     3 FERNANDINA BEACH FL 32034 3 2 239000.00 240000.00 3
20120511     4 PIERRE SD 57501 1 1   208500.00 3 20101203     5 HOLMDEL NJ 07733
1 1   675000.00 3 20101120     6 JUPITER FL 33477 1 1   758000.00 3 20110309    
7 WESTERLY RI 02891 1 2   725000.00 3 20111103     8 AUSTIN TX 78733 7 1  
722500.00 3 20110815     9 Horseshoe Bay TX 78657 7 1   605000.00 3 20101119    
10 La grange KY 40031 1 1   590000.00 3 20111019     11 WICHITA KS 67230 1 1
565000.00 570000.00 3 20120807     12 Montgomery TX 77356 7 1   1100000.00 3
20120223     13 CARMEL IN 46032 7 1   615000.00 3 20120627     14 Golden CO
80403 1 1   740000.00 3 20110128     15 Dalworthington Gardens TX 76016 1 1  
725000.00 3 20110930     16 ATLANTA GA 30324 1 1   860000.00 3 20110920     17
Houston TX 77030 7 1   750000.00 3 20110627     18 RICHFIELD OH 44286 1 1  
850000.00 3 20120714     19 PONTE VEDRA BEACH FL 32082 7 1   710000.00 3
20111011     20 GERMANTOWN TN 38139 7 1   652000.00 3 20120517     21 SPRING
LAKE MI 49456 1 1   1030000.00 3 20120814     22 University Park TX 75205 1 3  
1075000.00 3 20120518     23 CHICAGO IL 60613 1 1 827500.00 830000.00 3 20120410
    24 WEST PALM BEACH FL 33410 7 1 2050000.00 2200000.00 3 20120621     25
Tulsa OK 74105 1 1   730000.00 3 20120625     26 Winnetka IL 60093 1 1  
1190000.00 3 20110301     27 Dallas TX 75218 1 1   720000.00 3 20120215     28
WELLESLEY MA 02481 1 1   895000.00 3 20120627     29 MINNEAPOLIS MN 55403 1 1  
980000.00 3 20120814     30 GRANGER IN 46530 7 1   750000.00 3 20111128     31
Fairview TX 75069 7 1   1250000.00 3 20120223     32 OWINGS MILLS MD 21117 1 1  
810000.00 3 20120618     33 Bellaire TX 77401 1 1   891000.00 3 20110715     34
Bass Lake CA 93604 1 1   1000000.00 3 20120706     35 FORT WORTH TX 76132 7 1  
735000.00 3 20120730     36 SEA RANCH LAKES FL 33308 7 1   1200000.00 3 20120611
    37 Houston TX 77025 7 1   790000.00 3 20111004     38 Houston TX 77005 1 1  
1520000.00 3 20110118     39 Olympia WA 98502 1 1   809000.00 3 20120213     40
FARMINGTON NM 87401 1 1   1000000.00 3 20120725     41 Dallas TX 75209 1 1  
775000.00 3 20110714     42 ATLANTA GA 30327 7 1   1113000.00 3 20110224     43
Lewisville TX 75056 7 1   691000.00 3 20120705     44 KIRKLAND WA 98033 3 1  
1000000.00 3 20120718     45 MOUNTAIN BROOK AL 35209 1 1   895000.00 3 20110218
    46 Dallas TX 75220 1 1   700000.00 3 20120515     47 Friendswood TX 77546 7
1   750000.00 3 20110302     48 Dallas TX 75209 1 1   1800000.00 3 20110911    
49 Plano TX 75093 1 1   785000.00 3 20110808     50 BETTENDORF IA 52722 1 1  
723000.00 3 20120615     51 Portland OR 97229 1 1   980000.00 3 20120314     52
TOMBALL TX 77377 1 1   850000.00 3 20101229     53 Seattle WA 98117 1 1  
725000.00 3 20120608     54 SPRING TX 77382 7 1   760000.00 3 20120802     55
TAHOMA CA 96142 7 2 825000.00 825000.00 3 20120518     56 EDGEWATER MD 21037 1 1
  1722000.00 3 20120703     57 BATON ROUGE LA 70808 1 1   1100000.00 3 20120625
    58 Austin TX 78704 1 1 725000.00 735000.00 3 20120717     59 Fort Lauderdale
FL 33301 7 1 725000.00 855000.00 3 20120717     60 Jacksonville FL 32225 7 1  
800000.00 3 20120719     61 Windermere FL 34786 7 1 735000.00 770000.00 3
20120806     62 CHICAGO IL 60622 1 1   750000.00 3 20120527     63 Bellaire TX
77401 1 1   903000.00 3 20120306     64 San Francisco CA 94107 3 2   900000.00 3
20120516     65 Miami FL 33146 1 1   800000.00 3 20111029     66 INCLINE VILLAGE
NV 89451 1 1 885000.00 885000.00 3 20120514     67 Gaithersburg MD 20878 7 1
860000.00 860000.00 3 20120607     68 Boca Raton FL 33486 1 1   790000.00 3
20120227     69 RALEIGH NC 27614 7 1   860000.00 3 20120222     70 BOULDER CO
80304 1 1   780000.00 3 20120621     71 FOREST HILL MD 21050 7 1   908000.00 3
20111005     72 MEDIA PA 19063 1 1   900000.00 3 20111022     73 SAN DIEGO CA
92131 7 1   1080000.00 3 20120727     74 WINTER PARK FL 32789 1 1   840000.00 3
20110214     75 Jacksonville FL 32256 7 1 770000.00 816000.00 3 20120731     76
Longwood FL 32779 7 1 925000.00 925000.00 3 20120621     77 Chapel HIll NC 27517
1 1   875000.00 3 20120713     78 ARLINGTON TX 76012 7 1   930800.00 3 20111123
    79 GWYNEDD VALLEY PA 19437 1 1   785000.00 3 20120801     80 Bellaire TX
77401 1 1 935000.00 935000.00 3 20120604     81 Del Mar CA 92014 3 2   950000.00
3 20120130     82 WILLIAMSBURG VA 23185 7 1   1300000.00 3 20101220     83
Southlake TX 76092 7 1   870000.00 3 20111118     84 BOULDER CO 80302 7 1  
920000.00 3 20120521     85 VENTURA CA 93001 1 1   900000.00 3 20120425     86
Palm Springs CA 92262 1 1   805000.00 3 20120619     87 SANTA ROSA CA 95404 1 1
  830000.00 3 20120725     88 HOUSTON TX 77024 1 1   1600000.00 3 20110805    
89 CORVALLIS OR 97330 1 1   950000.00 3 20120712     90 AUSTIN TX 78731 1 1  
880000.00 3 20120626     91 SAINT AUGUSTINE FL 32080 1 2   964000.00 3 20110429
    92 DUBLIN CA 94568 7 1 820000.00 820000.00 3 20120706     93 PONTE VEDRA FL
32082 1 1   1095000.00 3 20120618     94 Parker CO 80138 7 1 835000.00 875000.00
3 20120630     95 GREENWOOD VILLAGE CO 80121 7 1   965000.00 3 20120702     96
BRYN MAWR PA 19010 1 1   1000000.00 3 20120726     97 SPICEWOOD TX 78669 7 1  
1275000.00 3 20120203     98 OAK PARK IL 60302 1 1 900000.00 920000.00 3
20120527     99 Fremont CA 94539 1 1   847000.00 3 20120725     100 POTOMAC MD
20854 7 1   995000.00 3 20101130     101 COTO DE CAZA CA 92679 7 1   1120000.00
3 20120711     102 WILLIS TX 77318 7 1   855000.00 3 20120719     103 Chester CA
96020 7 2   1750000.00 3 20120504     104 Satellite Beach FL 32937 7 1 925000.00
925000.00 3 20120712     105 KETCHUM ID 83340 1 1   930000.00 3 20111110     106
Columbine Valley CO 80123 7 1   890000.00 3 20120710     107 JACKSONVILLE FL
32226 1 1 1000000.00 1013000.00 3 20120810     108 Katy TX 77494 7 1 1195000.00
1195000.00 3 20120508     109 Hillsborough CA 94010 1 1   2220000.00 3 20120509
    110 Mountain View CA 94040 1 1   1150000.00 3 20120716     111 Millbrae CA
94030 1 1   1325000.00 3 20120502     112 Campbell CA 95008 1 1 939000.00
939000.00 3 20120730     113 Vienna VA 22182 7 1 895000.00 900000.00 3 20120627
    114 Bellaire TX 77401 1 1   1150000.00 3 20120209     115 Pacifica CA 94044
1 1   1000000.00 3 20120723     116 JACKSONVILLE FL 32224 7 1   975000.00 3
20110907     117 CHICAGO IL 60622 1 1 925000.00 950000.00 3 20120321     118 San
Francisco CA 94131 1 1 922000.00 922000.00 3 20120705     119 NORWELL MA 02061 1
1   940000.00 3 20120516     120 CHICAGO IL 60637 1 1 924500.00 943000.00 3
20120724     121 Hinsdale IL 60521 1 1   965000.00 3 20120126     122 Dallas TX
75225 1 1 940000.00 962500.00 3 20120705     123 Greenville SC 29607 1 1  
1045000.00 3 20111012     124 KNOXVILLE TN 37934 1 1   1625000.00 3 20101201    
125 Breckenridge CO 80424 7 1 952500.00 970000.00 3 20120625     126 Palm Beach
Gardens FL 33410 7 1   1165000.00 3 20120425     127 Bellaire TX 77401 1 1  
1100000.00 3 20101230     128 Danville CA 94526 1 1   1000000.00 3 20120724    
129 MERCER ISLAND WA 98040 1 1   1174000.00 3 20111108     130 PALOS VERDES
ESTATES CA 90275 1 1   1150000.00 3 20120728     131 HOLLYWOOD CA 90068 1 1  
2000000.00 3 20120720     132 Austin TX 78730 7 1   1060000.00 3 20110225    
133 Arlington VA 22207 1 1 995000.00 995000.00 3 20120615     134 Houston TX
77027 7 1 1085000.00 1125000.00 3 20110224     135 Kentfield CA 94904 1 1  
3717000.00 3 20120504     136 ORINDA CA 94563 1 1   1620000.00 3 20120218    
137 Great Falls VA 22066 1 1   1020000.00 3 20120601     138 Mountain View CA
94041 7 1 1152955.00 1155000.00 3 20120805     139 Los Angeles CA 90019 1 1
1015000.00 1040000.00 3 20120404     140 Mountain View CA 94040 1 1   1300000.00
3 20120809     141 ATLANTIC BEACH FL 32233 1 1   1075000.00 3 20120217     142
Heath TX 75032 7 1   1195000.00 3 20100930     143 Weston FL 33327 7 1
1052125.00 1076500.00 3 20120621     144 WESTON MA 02493 1 1   1450000.00 3
20120626     145 Houston TX 77005 1 1 1180000.00 1200000.00 3 20111207     146
Boca Raton FL 33496 7 1 1060000.00 1065000.00 3 20120716     147 NORMAN OK 73072
7 1 1160000.00 1160000.00 3 20110128     148 PLEASANTON CA 94566 7 1 1070000.00
1070000.00 3 20120503     149 Key Biscayne FL 33149 1 1   1825000.00 3 20110923
    150 REDWOOD CITY CA 94065 7 1   1350000.00 3 20120726     151 Glendale CA
91202 1 1   1100000.00 3 20120731     152 Bellaire TX 77401 1 1 1100000.00
1110000.00 3 20120515     153 LONG BEACH CA 90803 1 1   2400000.00 3 20120418  
  154 LAIE HI 96762 1 3 1475000.00 1600000.00 3 20120411     155 Lafayette CA
94549 1 1   1330000.00 3 20120727     156 LA JOLLA CA 92037 1 1   1300000.00 3
20120307     157 NEW ORLEANS LA 70118 1 1   1230000.00 3 20120214     158
BELLEVUE WA 98006 7 1   1150000.00 3 20120619     159 Menlo Park CA 94025 1 1  
1665000.00 3 20120718     160 WEST NEWTON MA 02465 1 1   1485000.00 3 20120711  
  161 San Diego CA 92127 7 1 1200000.00 1200000.00 3 20120523     162 Dallas TX
75209 1 1 1123750.00 1200000.00 3 20120612     163 Boerne TX 78006 7 1  
1890000.00 3 20110422     164 Mooresville NC 28117 7 1 1375000.00 1435000.00 3
20111205     165 CYPRESS TX 77429 7 1   1200000.00 3 20120628     166 SAN
CLEMENTE CA 92672 1 1   1675000.00 3 20110502     167 EVANSVILLE IN 47715 1 1  
1300000.00 3 20110628     168 McLean VA 22102 1 1   1690000.00 3 20120302    
169 SARATOGA CA 95070 1 1   2075000.00 3 20120426     170 Englewood CO 80111 1 1
  1900000.00 3 20110305     171 BEVERLY HILLS CA 90211 1 1   1775000.00 3
20120628     172 Wildwood MO 63038 7 1 1200000.00 1210000.00 3 20120409     173
AUSTIN TX 78701 4 1   1385000.00 3 20120505     174 La Selva Beach CA 95076 1 1
  1450000.00 3 20120629     175 Sunnyvale CA 94087 1 1 1450000.00 1450000.00 3
20120406     176 Houston TX 77005 1 1 1250000.00 1250000.00 3 20120529     177
Issaquah WA 98027 1 1 1300000.00 1350000.00 3 20120606     178 Dallas TX 75229 1
1 1250000.00 1290000.00 3 20120531     179 Santa Barbara CA 93110 7 1 2370000.00
2370000.00 3 20120709     180 Menlo Park CA 94025 1 1   1400000.00 3 20120716  
  181 PACIFIC PALISADES CA 90272 1 1 2915000.00 3104000.00 3 20120712     182
Los Gatos CA 95030 1 1 1750000.00 1750000.00 3 20120514     183 HOUSTON TX 77024
7 1   2290000.00 3 20111017     184 Boca Raton FL 33433 7 1 1500000.00
1425000.00 3 20120309     185 Fort Worth TX 76107 1 1   3700000.00 3 20120713  
  186 Boerne TX 78006 7 1   1600000.00 3 20110621     187 Houston TX 77024 7 1
1835000.00 1875000.00 3 20110523     188 Saratoga CA 95070 1 1   1640000.00 3
20120713     189 Dillon CO 80435 7 1   1800000.00 3 20110418     190 NAPLES FL
34102 1 1   2086000.00 3 20111014     191 Truckee CA 96161 7 2   3800000.00 3
20120309     192 Los Altos CA 94024 1 1   2300000.00 3 20120720     193 LOS
ANGELES CA 90024 1 1 2005000.00 2005000.00 3 20120410     194 WESTON MA 02493 1
1   2000000.00 3 20120814     195 Coral Gables FL 33143 1 1   2600000.00 3
20120719     196 Los Angeles CA 90046 1 1 1865000.00 1775000.00 3 20120812    
197 Dallas TX 75229 1 1   2300000.00 3 20110616     198 Kingwood TX 77339 7 1  
2500000.00 3 20120605     199 FORT WORTH TX 76107 1 1   5000000.00 3 20120711  
  200 Lighthouse Point FL 33064 1 1 839050.00 950000.00 3 20120824     201
Jacksonville FL 32224 7 1 658000.00 680000.00 3 20120730    

  

  131 132 133 134 135 136 137 138 139 140  

Most Recent

Property Value2

Most Recent

Property Valuation

Type

Most Recent

Property Valuation

Date

Most Recent AVM

Model Name

Most Recent AVM

Confidence Score

Original CLTV Original LTV

Original Pledged

Assets

Mortgage Insurance

Company Name

Mortgage Insurance

Percent

1 170000 10 20120909     0.407300 0.407300 0 0 0 2 270000 10 20120907    
0.232700 0.232700 0 0 0 3           0.581500 0.581500 0 0 0 4 225000 10 20120909
    0.736200 0.736200 0 0 0 5 650000 10 20120907     0.422200 0.422200 0 0 0 6
560000 5 20121201     0.700000 0.700000 0 0 0 7 725000 9 20120829     0.557200
0.557200 0 0 0 8 722500 9 20120829     0.642200 0.642200 0 0 0 9          
0.800000 0.800000 0 0 0 10 535000 98 20120906     0.800000 0.800000 0 0 0 11    
      0.800000 0.800000 0 0 0 12           0.435400 0.435400 0 0 0 13          
0.788600 0.788600 0 0 0 14 625000 5 20121201     0.709400 0.709400 0 0 0 15
725000 9 20120828     0.705600 0.705600 0 0 0 16 860000 9 20120828     0.650800
0.606900 0 0 0 17 750000 9 20120828     0.696000 0.696000 0 0 0 18          
0.596400 0.596400 0 0 0 19 660000 98 20120904     0.741500 0.741500 0 0 0 20    
      0.800000 0.800000 0 0 0 21           0.504800 0.504800 0 0 0 22          
0.484500 0.484500 0 0 0 23           0.628300 0.628300 0 0 0 24          
0.600000 0.600000 0 0 0 25           0.728700 0.728700 0 0 0 26 1000000 5
20121201     0.478900 0.478900 0 0 0 27           0.748000 0.748000 0 0 0 28    
      0.663100 0.584900 0 0 0 29           0.543800 0.543800 0 0 0 30 750000 9
20120828     0.738800 0.738800 0 0 0 31           0.598800 0.440000 0 0 0 32    
      0.843200 0.665400 0 0 0 33 891000 9 20121008     0.639700 0.639700 0 0 0
34           0.534000 0.534000 0 0 0 35           0.742100 0.742100 0 0 0 36    
      0.450000 0.450000 0 0 0 37 790000 9 20120828     0.721500 0.721500 0 0 0
38 1195000 5 20121201     0.394700 0.394700 0 0 0 39           0.700000 0.700000
0 0 0 40           0.555000 0.555000 0 0 0 41 700000 9 20120829     0.783200
0.783200 0 0 0 42 770000 5 20121201     0.539000 0.539000 0 0 0 43          
0.800000 0.800000 0 0 0 44           0.553600 0.553600 0 0 0 45 690000 5
20121201     0.686700 0.686700 0 0 0 46           0.800000 0.800000 0 0 0 47
850000 5 20121201     0.800000 0.800000 0 0 0 48 1800000 9 20120828     0.326100
0.326100 0 0 0 49 785000 9 20120828     0.761700 0.761700 0 0 0 50          
0.791900 0.791900 0 0 0 51           0.728500 0.606100 0 0 0 52 784000 10
20120907     0.734700 0.734700 0 0 0 53           0.800000 0.800000 0 0 0 54    
      0.748600 0.748600 0 0 0 55           0.700000 0.700000 0 0 0 56          
0.343800 0.343800 0 0 0 57           0.530000 0.530000 0 0 0 58          
0.800000 0.800000 0 0 0 59           0.800000 0.800000 0 0 0 60          
0.740000 0.740000 0 0 0 61           0.800000 0.800000 0 0 0 62          
0.800000 0.800000 0 0 0 63           0.675500 0.675500 0 0 0 64          
0.688800 0.661100 0 0 0 65 800000 9 20120828     0.785000 0.785000 0 0 0 66    
      0.700000 0.700000 0 0 0 67           0.697600 0.697600 0 0 0 68          
0.783500 0.783500 0 0 0 69           0.723200 0.723200 0 0 0 70          
0.775600 0.775600 0 0 0 71 908000 9 20120829     0.703300 0.703300 0 0 0 72    
      0.700000 0.700000 0 0 0 73           0.576300 0.576300 0 0 0 74 832875 10
20120907     0.791600 0.791600 0 0 0 75           0.800000 0.800000 0 0 0 76    
      0.667500 0.667500 0 0 0 77           0.707400 0.707400 0 0 0 78 930800 98
20120902     0.704000 0.704000 0 0 0 79           0.800000 0.800000 0 0 0 80    
      0.679100 0.679100 0 0 0 81           0.700000 0.700000 0 0 0 82          
0.542300 0.542300 0 0 0 83 870000 9 20120828     0.772000 0.772000 0 0 0 84    
      0.713000 0.713000 0 0 0 85           0.729300 0.729300 0 0 0 86          
0.800000 0.800000 0 0 0 87           0.777100 0.777100 0 0 0 88 1600000 9
20120829     0.425000 0.425000 0 0 0 89           0.694700 0.694700 0 0 0 90    
      0.742400 0.742400 0 0 0 91 932500 5 20121201     0.726100 0.726100 0 0 0
92           0.800000 0.800000 0 0 0 93           0.744600 0.602700 0 0 0 94    
      0.800000 0.800000 0 0 0 95           0.694300 0.694300 0 0 0 96          
0.670000 0.670000 0 0 0 97           0.544300 0.544300 0 0 0 98          
0.750000 0.750000 0 0 0 99           0.800000 0.800000 0 0 0 100 990000 10
20120910     0.750000 0.750000 0 0 0 101           0.608700 0.608700 0 0 0 102  
        0.800000 0.800000 0 0 0 103           0.400000 0.400000 0 0 0 104      
    0.750000 0.750000 0 0 0 105 930000 9 20120830     0.774100 0.774100 0 0 0
106           0.786500 0.786500 0 0 0 107           0.700000 0.700000 0 0 0 108
          0.585700 0.585700 0 0 0 109           0.315300 0.315300 0 0 0 110    
      0.613900 0.613900 0 0 0 111           0.533500 0.533500 0 0 0 112        
  0.761400 0.761400 0 0 0 113           0.800000 0.800000 0 0 0 114          
0.652100 0.652100 0 0 0 115           0.726000 0.726000 0 0 0 116 975000 9
20120828     0.800000 0.800000 0 0 0 117           0.800000 0.800000 0 0 0 118  
        0.800000 0.800000 0 0 0 119           0.788800 0.788800 0 0 0 120      
    0.800000 0.800000 0 0 0 121           0.800000 0.800000 0 0 0 122          
0.800000 0.800000 0 0 0 123 1045000 98 20120904     0.750000 0.750000 0 0 0 124
1400000 10 20120910     0.511300 0.511300 0 0 0 125           0.800000 0.800000
0 0 0 126           0.650000 0.650000 0 0 0 127 1150000 10 20120909     0.767200
0.767200 0 0 0 128           0.771000 0.771000 0 0 0 129           0.681400
0.681400 0 0 0 130           0.686900 0.686900 0 0 0 131           0.393000
0.393000 0 0 0 132 1099000 10 20120907     0.800000 0.800000 0 0 0 133          
0.800000 0.800000 0 0 0 134 1250000 10 20120910     0.797200 0.797200 0 0 0 135
          0.484200 0.215200 0 0 0 136           0.509200 0.509200 0 0 0 137    
      0.794100 0.794100 0 0 0 138           0.800000 0.700000 0 0 0 139        
  0.800000 0.800000 0 0 0 140           0.625300 0.625300 0 0 0 141          
0.781300 0.781300 0 0 0 142 850000 5 20121201     0.768000 0.768000 0 0 0 143  
        0.800000 0.800000 0 0 0 144           0.634400 0.582700 0 0 0 145
1200000 9 20120828     0.750000 0.750000 0 0 0 146           0.800000 0.800000 0
0 0 147 950000 5 20121201     0.800000 0.800000 0 0 0 148           0.800000
0.800000 0 0 0 149 1700000 9 20120828     0.606000 0.496400 0 0 0 150          
0.648100 0.648100 0 0 0 151           0.790900 0.790900 0 0 0 152          
0.800000 0.800000 0 0 0 153           0.365000 0.365000 0 0 0 154          
0.600000 0.600000 0 0 0 155           0.663500 0.663500 0 0 0 156          
0.876900 0.684600 0 0 0 157           0.737300 0.737300 0 0 0 158          
0.780400 0.780400 0 0 0 159           0.538700 0.538700 0 0 0 160          
0.604300 0.604300 0 0 0 161           0.750000 0.750000 0 0 0 162          
0.800000 0.800000 0 0 0 163           0.754700 0.519000 0 0 0 164 1375000 9
20120828     0.700000 0.700000 0 0 0 165           0.773300 0.773300 0 0 0 166  
        0.597000 0.597000 0 0 0 167 1300000 9 20120829     0.769200 0.769200 0 0
0 168           0.865600 0.557900 0 0 0 169           0.455400 0.455400 0 0 0
170 1900000 10 20120907     0.578900 0.578900 0 0 0 171           0.538500
0.538500 0 0 0 172           0.800000 0.800000 0 0 0 173           0.722000
0.722000 0 0 0 174           0.681300 0.681300 0 0 0 175           0.689600
0.689600 0 0 0 176           0.800000 0.800000 0 0 0 177           0.769200
0.769200 0 0 0 178           0.800000 0.800000 0 0 0 179           0.421900
0.421900 0 0 0 180           0.714100 0.714100 0 0 0 181           0.348100
0.348100 0 0 0 182           0.600000 0.600000 0 0 0 183 2290000 9 20120829    
0.497800 0.497800 0 0 0 184           0.800000 0.800000 0 0 0 185          
0.306900 0.306900 0 0 0 186 1400000 10 20120908     0.800000 0.800000 0 0 0 187
1850000 10 20120910     0.700000 0.700000 0 0 0 188           0.740800 0.740800
0 0 0 189           0.735500 0.735500 0 0 0 190 2150000 98 20120904     0.642800
0.642800 0 0 0 191           0.355200 0.355200 0 0 0 192           0.571700
0.571700 0 0 0 193           0.698200 0.698200 0 0 0 194           0.728300
0.728300 0 0 0 195           0.576900 0.576900 0 0 0 196           0.840500
0.840500 0 0 0 197 2345000 5 20121201     0.750000 0.750000 0 0 0 198          
0.663900 0.663900 0 0 0 199           0.560000 0.560000 0 0 0 200          
0.655500 0.655500 0 0 0 201           0.750000 0.750000 0 0 0

 

  141 142 143 144 145 146 147 148 149 150   MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23                     24                    
25                     26                     27                     28        
            29                     30                     31                    
32                     33                     34                     35        
            36                     37                     38                    
39                     40                     41                     42        
            43                     44                     45                    
46                     47                     48                     49        
            50                     51                     52                    
53                     54                     55                     56        
            57                     58                     59                    
60                     61                     62                     63        
            64                     65                     66                    
67                     68                     69                     70        
            71                     72                     73                    
74                     75                     76                     77        
            78                     79                     80                    
81                     82                     83                     84        
            85                     86                     87                    
88                     89                     90                     91        
            92                     93                     94                    
95                     96                     97                     98        
            99                     100                     101                  
  102                     103                     104                     105  
                  106                     107                     108          
          109                     110                     111                  
  112                     113                     114                     115  
                  116                     117                     118          
          119                     120                     121                  
  122                     123                     124                     125  
                  126                     127                     128          
          129                     130                     131                  
  132                     133                     134                     135  
                  136                     137                     138          
          139                     140                     141                  
  142                     143                     144                     145  
                  146                     147                     148          
          149                     150                     151                  
  152                     153                     154                     155  
                  156                     157                     158          
          159                     160                     161                  
  162                     163                     164                     165  
                  166                     167                     168          
          169                     170                     171                  
  172                     173                     174                     175  
                  176                     177                     178          
          179                     180                     181                  
  182                     183                     184                     185  
                  186                     187                     188          
          189                     190                     191                  
  192                     193                     194                     195  
                  196                     197                     198          
          199                     200                     201                  
 

 

 

  151 152 153 154 155 156 157 158 159 160   Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1          
        3 2                   12 3                   8.1 4                   18
5                   24 6                   6.1 7                   3.3 8        
          34 9                   30 10                   23 11                  
14 12                   23 13                     14                   18 15    
              21 16                   19 17                   23 18            
      12 19                   28 20                   20.4 21                  
2 22                   20 23                   23 24                   12 25    
              25 26                   25 27                   15 28            
      31 29                   17.7 30                   13 31                  
21 32                   4.4 33                   25 34                     35  
                  36                   2 37                   19 38            
      10 39                     40                   16 41                   5
42                   13.9 43                   17 44                   11.2 45  
                5.6 46                   40 47                   16 48          
        24 49                   15 50                   1 51                  
30 52                   25 53                   10 54                   17 55  
                25 56                   23 57                   10.7 58        
          14 59                   5 60                   10 61                  
10 62                   11 63                   6 64                   20 65    
              25 66                   25 67                   24 68            
      23 69                   5.1 70                   7 71                  
9.5 72                   11.7 73                   3 74                   21.9
75                   10 76                   15 77                   20 78      
            21 79                   5 80                   12 81                
  7 82                   15 83                   2 84                   25.7 85
                  2 86                   40 87                   10 88          
        33 89                   22 90                   17 91                  
25 92                   0.2 93                   11.2 94                   19 95
                  17 96                   16 97                   25 98        
          15 99                   13 100                   4.1 101              
    22 102                   10 103                   44 104                    
105                   23 106                   3 107                   6 108    
              13 109                   22 110                   13 111          
        30 112                   12 113                   12 114                
  19 115                   17 116                   10.1 117                  
16 118                   8 119                   15 120                   3 121
                  12 122                   21 123                   20 124      
            6 125                   9 126                   31 127              
    14 128                   11 129                   19 130                   5
131                   21 132                   15 133                   20 134  
                31 135                   20 136                   15 137        
          9 138                   27 139                   13 140              
    14 141                   25.2 142                   8 143                  
15 144                   2 145                   15 146                   7 147
                  22 148                   25 149                   25 150      
            9 151                   25 152                   20 153            
      57 154                     155                   3 156                  
20 157                   15 158                   8 159                   16 160
                  19 161                   4 162                   8 163        
          18 164                   10 165                   13.5 166            
      15 167                   15 168                   25 169                  
25 170                   21 171                   30 172                   20
173                   20.4 174                   37 175                   10 176
                  10 177                   16 178                   8 179      
            17 180                   15 181                   11 182            
      20 183                   28 184                   8 185                  
22 186                   NA 187                   21 188                   16
189                   30 190                   5.4 191                   20 192
                  16 193                   20 194                   13 195      
            15 196                   4 197                   23 198            
      26 199                   22 200                     201                  
 

 

  161 162 163 164 165 166 167   CoBrrw - Yrs at in Industry Junior Mortgage
Drawn Amount Maturity Date Primary Borrower Wage Income (Salary) Primary
Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) 1   0 20260201 7334.86       2   0 20260201
7550.8       3   0 20420601 7639 2468 6328   4 4 0 20260201 4237.56     2160 5  
0 20260201 13750       6 8.1 0 20260401 40894.29 1476.53     7 3.1 0 20270101
25066.16     37500 8   0 20260901 14213.76 20770.03     9 8 0 20260201 40575    
0 10   0 20261201 20443       11 11 0 20421001 8333.34   2000 2069 12   0
20270401 17500       13 15 0 20270901       33333.32 14 15 0 20260301 19952    
4768 15   0 20261201 84196.71       16   37726 20270101 13333.33       17 NA 0
20260901 25299       18   0 20270901 35416.66       19 25 0 20261201 12533.84  
  10135.02 20   0 20220701 119059.99       21 6.3 0 20271001 11253.2    
13475.82 22 18 0 20270701 19833.33 1223   15950 23 14 0 20420601 12500    
14107.76 24   0 20420901 13000 0 0   25   0 20270801 83333       26   0 20260401
15833 7710     27   0 20270601 24583       28 NA 70000 20420901 6284.74       29
17.7 0 20271001 17466.79     1850 30   0 20270201 54548.52       31 21 200000
20270401 15600 11666.66     32   144000 20270901 28000       33 NA 0 20260801
19732 7146     34   0 20420901         35 28.7 0 20270901       18755.91 36 2 0
20420901 13577       37 18 0 20261201 17222.22     10618.58 38 NA 0 20260201
25000       39   0 20270401         40   0 20270901 57700.53       41 8 0
20260901 30992.98     10241.66 42   0 20260401 8514.82 804.23     43   0
20420901 11880.48       44   0 20420901 13715       45 6 0 20260401 37360.16    
2569.83 46   0 20420701 27466 10362     47 12 0 20260601 19219.33     9266.13 48
NA 0 20261201 42066       49 16 0 20261001 28302 8238     50   0 20270701 19500
      51 33 97120 20220701 14000     19250 52   0 20260201 24250       53 10 0
20270701     19849 7702 54   0 20420901 30024       55 26 0 20420701 25981    
13478.59 56 23 0 20220901 13059.18     23012.95 57   0 20271001 53136.73      
58   0 20420901 12500 4224     59   0 20420901 17046.83       60   0 20270901
36462       61   0 20420901 1999 15119 6823   62 11 0 20270701 6125 12617     63
9 0 20270501 12923 6938.07     64 16 25000 20420701 8485     26058 65   0
20261201 34984.92       66   0 20220701 45422.38       67 12 0 20420801 7939.25
    3333.33 68   0 20270401 26000       69 5.1 0 20270401 15989     8000 70   0
20420801 12500       71 10.8 0 20261101 12061.71     9902.53 72   0 20270201
8333.33 52041     73 6 0 20270901 13583.33     19045.25 74   0 20260401 48498.38
      75   0 20420901 42419       76   0 20420801 10675.25       77 NA 0
20420901 15416.67       78   0 20270101 36512.25       79 3 0 20420901 9458    
8459 80   0 20420701 16360.82       81   0 20270401 53410       82   0 20260201
36883.33       83   0 20270101 45001       84 7.1 0 20270701 13684     9585 85  
0 20270701 12771       86   0 20420901 22206       87   0 20420901 33955      
88   0 20261201 12158.59 69601     89   0 20270901 24262.82       90   0
20420901 29314       91   0 20260701 49521       92 5 0 20420801 12924.82    
11132.57 93   155400 20420901 19095       94   0 20420801 17874.28 11374.67    
95 8 0 20420801 12158.34 7632.45     96   0 20420901 14583.34       97   0
20270401 10419.99 14469     98   0 20420801 12500 7500     99 18 0 20420901
13442     12083 100   0 20260201 6666 7143 38177   101   0 20420901 16583      
102 16 0 20420901 13820.84     12916.66 103 37 0 20270601 32195     18041 104  
0 20270901         105   0 20270101 28173       106 3 0 20420901 9479.6 3640    
107 1.3 0 20420901 15416.66     9166.66 108   0 20420701 30942       109 30 0
20420701 14166.66 -1058.08   5762 110 10 0 20420801 9914.75     11500 111 30 0
20420701 19500     3600 112 11 0 20420901 7825.3 1532.45   4496.1 113 10 0
20420801 6863.37     18499.99 114 17 0 20270501 19066     9254 115   0 20420901
12333.34 2236.38     116   0 20261101 28816       117 14 0 20420601 13541.66    
10416.67 118   0 20420901 15000.31       119 10 0 20420701 5541.66     17916.67
120 3 0 20420901 13750     25000 121 12 0 20270401 23750     13733 122   0
20420901 17500       123 NA 0 20270201 34999 4849     124   0 20260201 28918.24
      125   0 20420801     10129.75   126 1 0 20420701 22680     0 127 NA 0
20260201 62083.51       128   0 20420901 9999.99 25000     129 21 0 20270301
6263     14166 130   0 20220901 22354       131   0 20270901 20000 46924     132
NA 0 20260401 126316       133 11 0 20420701 12802.4     10193.73 134 NA 0
20260401 26184 26067     135 8 1000000 20420701 35639 1666     136 7 0 20270401
23333.33 9586.33     137 NA 0 20420701 12333       138   115295 20421001 34000  
    139   0 20420601 23332       140 12 0 20420901 4500   1851.19 12930 141   0
20270501 91423.83       142 6 0 20260201 10416.66     24637.51 143 15 0 20420801
16299     8301 144   75000 20420901 16666.66       145 14 0 20270101 32067    
10062 146   0 20420901         147   0 20260301 26138.04       148   0 20420601
43406       149 15 200000 20261201 40658.33     12501.46 150 8 0 20270901      
  151 25 0 20420901 9111     16250 152   0 20420601 62242       153   0 20420601
1456.22       154 23 0 20420601         155 5 0 20420901 31250     5725 156 5.3
250000 20420601 10190     11675.1 157 9 0 20270601 15937.83 11605.56     158   0
20420801 41636       159 14 0 20420901 20000     23144 160   0 20420901 31285.87
      161   0 20420701 20773.67       162   0 20420901 63250       163 18 445528
20260501 14369 23184     164   0 20270101 23421.13       165   0 20420801 53382
      166   0 20260701 59168.83       167   0 20260901 44395.67       168 28
520000 20420601 27083     10611 169 20 0 20420601 20000     8563.25 170 21 0
20260501 16572     19297 171   0 20420801 19208       172   0 20420601 18000    
  173   0 20220701 45744       174 32 0 20420801 23458     9913 175   0 20420601
10000 1151   11262.51 176 15 0 20420701 8333     16450 177   0 20420801 35112  
    178   0 20420801     73769.36   179 15 0 20420901 72092       180   0
20420901 17484.68 2847.04     181 10 0 20420901 20000 9611   3847 182   0
20420601 15000 2455     183 10 0 20270101 13208     12000 184   0 20420601 18750
      185   0 20270801 119559       186 20 0 20260801       25415 187 NA 0
20260701 70224.17       188 14 0 20420901 17343.25     12519.92 189   0 20260601
36666       190 4.4 0 20261201 22045 2104   51459 191   0 20270501 79480      
192 14 0 20420901 15719     17815 193 5 0 20420601 11514     9752 194 12 0
20421001 17510     11539.42 195   0 20420901 10416.66   53864   196   0 20420901
97495       197 NA 0 20260801 12915       198 26 0 20270801 60598       199   0
20420901 78618       200   0 20421001         201   0 20420901        

 

  168 169 170 171 172   Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income
(Commission) Originator Doc Code RWT Income Verification RWT Asset Verification
1     Full Two Years Two Months 2     Full Two Years Two Months 3     Full Two
Years Two Months 4     Full Two Years Two Months 5     Full Two Years Two Months
6     Full Two Years Two Months 7     Full Two Years Two Months 8     Full Two
Years Two Months 9     Full Two Years Two Months 10     Full Two Years Two
Months 11     Full Two Years Two Months 12     Full Two Years Two Months 13    
Full Two Years Two Months 14     Full Two Years Two Months 15     Full Two Years
Two Months 16     Full Two Years Two Months 17     Full Two Years Two Months 18
    Full Two Years Two Months 19     Full Two Years Two Months 20     Full Two
Years Two Months 21     Full Two Years Two Months 22 1060   Full Two Years Two
Months 23     Full Two Years Two Months 24     Full Two Years Two Months 25    
Full Two Years Two Months 26     Full Two Years Two Months 27     Full Two Years
Two Months 28     Full Two Years Two Months 29     Full Two Years Two Months 30
    Full Two Years Two Months 31     Full Two Years Two Months 32     Full Two
Years Two Months 33     Full Two Years Two Months 34     Full Two Years Two
Months 35     Full Two Years Two Months 36     Full Two Years Two Months 37    
Full Two Years Two Months 38     Full Two Years Two Months 39     Full Two Years
Two Months 40     Full Two Years Two Months 41     Full Two Years Two Months 42
    Full Two Years Two Months 43     Full Two Years Two Months 44     Full Two
Years Two Months 45     Full Two Years Two Months 46     Full Two Years Two
Months 47     Full Two Years Two Months 48     Full Two Years Two Months 49    
Full Two Years Two Months 50     Full Two Years Two Months 51     Full Two Years
Two Months 52     Full Two Years Two Months 53     Full Two Years Two Months 54
    Full Two Years Two Months 55     Full Two Years Two Months 56     Full Two
Years Two Months 57     Full Two Years Two Months 58     Full Two Years Two
Months 59     Full Two Years Two Months 60     Full Two Years Two Months 61    
Full Two Years Two Months 62     Full Two Years Two Months 63     Full Two Years
Two Months 64     Full Two Years Two Months 65     Full Two Years Two Months 66
    Full Two Years Two Months 67     Full Two Years Two Months 68     Full Two
Years Two Months 69     Full Two Years Two Months 70     Full Two Years Two
Months 71     Full Two Years Two Months 72     Full Two Years Two Months 73    
Full Two Years Two Months 74     Full Two Years Two Months 75     Full Two Years
Two Months 76     Full Two Years Two Months 77     Full Two Years Two Months 78
    Full Two Years Two Months 79     Full Two Years Two Months 80     Full Two
Years Two Months 81     Full Two Years Two Months 82     Full Two Years Two
Months 83     Full Two Years Two Months 84     Full Two Years Two Months 85    
Full Two Years Two Months 86     Full Two Years Two Months 87     Full Two Years
Two Months 88     Full Two Years Two Months 89     Full Two Years Two Months 90
    Full Two Years Two Months 91     Full Two Years Two Months 92     Full Two
Years Two Months 93     Full Two Years Two Months 94     Full Two Years Two
Months 95     Full Two Years Two Months 96     Full Two Years Two Months 97    
Full Two Years Two Months 98     Full Two Years Two Months 99     Full Two Years
Two Months 100     Full Two Years Two Months 101     Full Two Years Two Months
102     Full Two Years Two Months 103     Full Two Years Two Months 104     Full
Two Years Two Months 105     Full Two Years Two Months 106     Full Two Years
Two Months 107     Full Two Years Two Months 108     Full Two Years Two Months
109     Full Two Years Two Months 110     Full Two Years Two Months 111     Full
Two Years Two Months 112     Full Two Years Two Months 113     Full Two Years
Two Months 114     Full Two Years Two Months 115     Full Two Years Two Months
116     Full Two Years Two Months 117     Full Two Years Two Months 118     Full
Two Years Two Months 119     Full Two Years Two Months 120     Full Two Years
Two Months 121     Full Two Years Two Months 122     Full Two Years Two Months
123     Full Two Years Two Months 124     Full Two Years Two Months 125     Full
Two Years Two Months 126 0 0 Full Two Years Two Months 127     Full Two Years
Two Months 128     Full Two Years Two Months 129     Full Two Years Two Months
130     Full Two Years Two Months 131     Full Two Years Two Months 132     Full
Two Years Two Months 133     Full Two Years Two Months 134     Full Two Years
Two Months 135     Full Two Years Two Months 136     Full Two Years Two Months
137     Full Two Years Two Months 138     Full Two Years Two Months 139     Full
Two Years Two Months 140     Full Two Years Two Months 141     Full Two Years
Two Months 142     Full Two Years Two Months 143     Full Two Years Two Months
144     Full Two Years Two Months 145     Full Two Years Two Months 146     Full
Two Years Two Months 147     Full Two Years Two Months 148     Full Two Years
Two Months 149     Full Two Years Two Months 150     Full Two Years Two Months
151     Full Two Years Two Months 152     Full Two Years Two Months 153     Full
Two Years Two Months 154   53020 Full Two Years Two Months 155     Full Two
Years Two Months 156     Full Two Years Two Months 157     Full Two Years Two
Months 158     Full Two Years Two Months 159     Full Two Years Two Months 160  
  Full Two Years Two Months 161     Full Two Years Two Months 162     Full Two
Years Two Months 163     Full Two Years Two Months 164     Full Two Years Two
Months 165     Full Two Years Two Months 166     Full Two Years Two Months 167  
  Full Two Years Two Months 168     Full Two Years Two Months 169     Full Two
Years Two Months 170     Full Two Years Two Months 171     Full Two Years Two
Months 172     Full Two Years Two Months 173     Full Two Years Two Months 174  
  Full Two Years Two Months 175     Full Two Years Two Months 176     Full Two
Years Two Months 177     Full Two Years Two Months 178     Full Two Years Two
Months 179     Full Two Years Two Months 180     Full Two Years Two Months 181  
  Full Two Years Two Months 182     Full Two Years Two Months 183     Full Two
Years Two Months 184     Full Two Years Two Months 185     Full Two Years Two
Months 186 66104   Full Two Years Two Months 187     Full Two Years Two Months
188     Full Two Years Two Months 189     Full Two Years Two Months 190     Full
Two Years Two Months 191     Full Two Years Two Months 192     Full Two Years
Two Months 193     Full Two Years Two Months 194     Full Two Years Two Months
195     Full Two Years Two Months 196     Full Two Years Two Months 197     Full
Two Years Two Months 198     Full Two Years Two Months 199     Full Two Years
Two Months 200     Full Two Years Two Months 201     Full Two Years Two Months



 

 

 

 



ASF RMBS DISCLOSURE PACKAGE

  







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

 

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

   

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

 



  

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:  _______________   751 Kasota Avenue    
Minneapolis, MN  55414     Attn:  WFDC Release Department.  

 

Re:Custodial Agreement, dated as of January 1, 2013, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Wells Fargo Bank,
N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor, and Redwood
Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:   Investor Number:

 

Mortgagor Name, Address & Zip Code:   Pool Number:

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full       _______ 2. Foreclosure       _______ 3. 
Substitution       _______  4. Other Liquidation       _______ 5.
Non-liquidation Reason: ______________________       For CMI Use Only:
_________________

 

By:       (Authorized Signature)  

 

Printed Name           Servicer Name:           Ship To Address:                

 

 

 

 

Phone:    

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

    Date Signature           Documents returned to Custodian:               Date
Custodian    

 

 

 

 

EXHIBIT 10

 

FORM OF MONTHLY LOSS REPORT

 

 

 

 



Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet



NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.Complete as applicable. Required documentation:

*For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

*For escrow advances - complete payment history (to calculate advances from last
positive escrow balance forward)

*Other expenses -  copies of corporate advance history showing all payments

*REO repairs > $1500 require explanation

*REO repairs >$3000 require evidence of at least 2 bids.

*Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Officer Certificate

*Unusual or extraordinary items may require further documentation.

13.The total of lines 1 through 12.

 

Credits:

14-21.Complete as applicable. Required documentation:

*Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

Letter of Proceeds Breakdown.

*Copy of EOB for any MI or gov't guarantee

*All other credits need to be clearly defined on the 332 form

22.The total of lines 14 through 21.

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 1 of 5

 

  

Please Note:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).



 



 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



Page 2 of 5

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by:  __________________ Date:  _______________ Phone: 
______________________ Email Address:_____________________



Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:  REO Sale 3rd Party Sale Short Sale Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown Yes No



If “Yes”, provide deficiency or cramdown amount
____________________________________________

 





Liquidation and Acquisition Expenses:         (1)   Actual Unpaid Principal
Balance of Mortgage Loan   $         (1)         (2)   Interest accrued at Net
Rate             (2)         (3)   Accrued Servicing Fees             (3)      
  (4)   Attorney's Fees             (4)         (5)   Taxes (see page 2)        
    (5)         (6)   Property Maintenance             (6)         (7)  
MI/Hazard Insurance Premiums (see page 2)             (7)         (8)   Utility
Expenses             (8)         (9)   Appraisal/BPO             (9)        
(10)   Property Inspections             (10)         (11)   FC Costs/Other Legal
Expenses             (11)         (12)   Other (itemize)             (12)      
 

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 3 of 5

 

 

    Cash for Keys _____________________             (12)             HOA/Condo
Fees __________________             (12)            
________________________________             (12)                          
Total Expenses   $         (13)         Credits:         (14)   Escrow Balance  
$         (14)         (15)   HIP Refund             (15)         (16)   Rental
Receipts             (16)         (17)   Hazard Loss Proceeds             (17)  
      (18)   Primary Mortgage Insurance / Gov’t Insurance             (18a) HUD
Part A                       (18b)   HUD Part B         (19)   Pool Insurance
Proceeds             (19)         (20)   Proceeds from Sale of Acquired Property
            (20)         (21)   Other (itemize)             (21)            
___________________________________             (21)                          
Total Credits   $         (22)         Total Realized Loss (or Amount of Gain)  
$         (23)        

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 4 of 5

 

 

Escrow Disbursement Detail

 

Type
(Tax
/Ins.) Date
Paid Period of
Coverage Total
Paid Base
Amount Penalties Interest

             

             

             

             

             

               

           

             

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 5 of 5

 

 

EXHIBIT 11

 

FORM OF DELINQUENCY REPORTING

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 1 of 8

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

 



Column/Header Name Description Decimal Format
Comment         SERVICER_LOAN_NBR A unique number assigned to a loan by the
Servicer.
This may be different than the LOAN_NBR             LOAN_NBR A unique identifier
assigned to each loan by the originator.             CLIENT_NBR Servicer Client
Number             SERV_INVESTOR_NBR Contains a unique number as assigned by an
external servicer to identify a group of loans in their system.            
BORROWER_FIRST_NAME First Name of the Borrower.             BORROWER_LAST_NAME
Last name of the borrower.             PROP_ADDRESS Street Name and Number of
Property             PROP_STATE The state where the  property located.          
  PROP_ZIP Zip code where the property is located.            
BORR_NEXT_PAY_DUE_DATE The date that the borrower's next payment is due
to the servicer at the end of processing cycle, as
reported by Servicer.   MM/DD/YYYY         LOAN_TYPE Loan Type (i.e. FHA, VA,
Conv)             BANKRUPTCY_FILED_DATE The date a particular bankruptcy claim
was filed.   MM/DD/YYYY         BANKRUPTCY_CHAPTER_CODE The chapter under which
the bankruptcy was filed.             BANKRUPTCY_CASE_NBR The case number
assigned by the court to the bankruptcy filing.            
POST_PETITION_DUE_DATE The payment due date once the bankruptcy has been
approved by the courts   MM/DD/YYYY         BANKRUPTCY_DCHRG_DISM_DATE The Date
The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged and/or a
Motion For Relief Was Granted.   MM/DD/YYYY         LOSS_MIT_APPR_DATE The Date
The Loss Mitigation Was Approved By The Servicer   MM/DD/YYYY        
LOSS_MIT_TYPE The Type Of Loss Mitigation Approved For A Loan Such As;          
  LOSS_MIT_EST_COMP_DATE The Date The Loss Mitigation /Plan Is Scheduled To
End/Close   MM/DD/YYYY         LOSS_MIT_ACT_COMP_DATE The Date The Loss
Mitigation Is Actually Completed   MM/DD/YYYY        



 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 2 of 8

 

 



FRCLSR_APPROVED_DATE The date DA Admin sends a letter to the servicer with
instructions to begin foreclosure proceedings.   MM/DD/YYYY        
ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue Foreclosure
  MM/DD/YYYY         FIRST_LEGAL_DATE Notice of 1st legal filed by an Attorney
in a Foreclosure Action   MM/DD/YYYY         FRCLSR_SALE_EXPECTED_DATE The date
by which a foreclosure sale is expected to occur.   MM/DD/YYYY        
FRCLSR_SALE_DATE The actual date of the foreclosure sale.   MM/DD/YYYY        
FRCLSR_SALE_AMT The amount a property sold for at the foreclosure sale. 2 No
commas(,)
or dollar
signs ($)         EVICTION_START_DATE The date the servicer initiates eviction
of the borrower.   MM/DD/YYYY         EVICTION_COMPLETED_DATE The date the court
revokes legal possession of the property from the borrower.   MM/DD/YYYY        
LIST_PRICE The price at which an REO property is marketed. 2 No commas(,)
or dollar
signs ($)         LIST_DATE The date an REO property is listed at a particular
price.   MM/DD/YYYY         OFFER_AMT The dollar value of an offer for an REO
property. 2 No commas(,)
or dollar
signs ($)         OFFER_DATE_TIME The date an offer is received by DA Admin or
by the Servicer.   MM/DD/YYYY         REO_CLOSING_DATE The date the REO sale of
the property is scheduled to close.   MM/DD/YYYY         REO_ACTUAL_CLOSING_DATE
Actual Date Of REO Sale   MM/DD/YYYY         OCCUPANT_CODE Classification of how
the property is occupied.             PROP_CONDITION_CODE A code that indicates
the condition of the property.             PROP_INSPECTION_DATE The date a 
property inspection is performed.   MM/DD/YYYY         APPRAISAL_DATE The date
the appraisal was done.   MM/DD/YYYY         CURR_PROP_VAL  The current "as is"
value of the property based on brokers price opinion or appraisal. 2          
REPAIRED_PROP_VAL The amount the property would be worth if repairs are
completed pursuant to a broker's price opinion or appraisal. 2          



 

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 3 of 8

 

 



If applicable:               DELINQ_STATUS_CODE FNMA Code Describing Status of
Loan             DELINQ_REASON_CODE The circumstances which caused a borrower to
stop paying on a loan.   Code indicates the reason why the loan is in default
for this cycle.             MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim
Was Filed With Mortgage Insurance Company.   MM/DD/YYYY         MI_CLAIM_AMT
Amount of Mortgage Insurance Claim Filed   No commas(,)
or dollar
signs ($)         MI_CLAIM_PAID_DATE Date Mortgage Insurance Company Disbursed
Claim Payment   MM/DD/YYYY         MI_CLAIM_AMT_PAID Amount Mortgage Insurance
Company Paid On Claim 2 No commas(,)
or dollar
signs ($)         POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool Insurance
Company   MM/DD/YYYY         POOL_CLAIM_AMT Amount of Claim Filed With Pool
Insurance Company 2 No commas(,)
or dollar
signs ($)         POOL_CLAIM_PAID_DATE Date Claim Was Settled and The Check Was
Issued By The Pool Insurer   MM/DD/YYYY         POOL_CLAIM_AMT_PAID Amount Paid
On Claim By Pool Insurance Company 2 No commas(,)
or dollar
signs ($)         FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim Was Filed
With HUD   MM/DD/YYYY         FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim
Filed 2 No commas(,)
or dollar
signs ($)         FHA_PART_A_CLAIM_PAID_DATE  Date HUD Disbursed Part A Claim
Payment   MM/DD/YYYY         FHA_PART_A_CLAIM_PAID_AMT  Amount HUD Paid on Part
A Claim 2 No commas(,)
or dollar
signs ($)         FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B Claim Was Filed
With HUD   MM/DD/YYYY         FHA_PART_B_CLAIM_AMT   Amount of FHA Part B Claim
Filed 2 No commas(,)
or dollar
signs ($)         FHA_PART_B_CLAIM_PAID_DATE    Date HUD Disbursed Part B Claim
Payment   MM/DD/YYYY         FHA_PART_B_CLAIM_PAID_AMT  Amount HUD Paid on Part
B Claim 2 No commas(,)
or dollar
signs ($)        



 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 4 of 8

 

 

 



VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With the Veterans Admin  
MM/DD/YYYY         VA_CLAIM_PAID_DATE  Date Veterans Admin. Disbursed VA Claim
Payment   MM/DD/YYYY         VA_CLAIM_PAID_AMT  Amount Veterans Admin. Paid on
VA Claim 2 No commas(,)
or dollar
signs ($)         MOTION_FOR_RELIEF_DATE The date the Motion for Relief was
filed 10 MM/DD/YYYY         FRCLSR_BID_AMT The foreclosure sale bid amount 11 No
commas(,) or dollar signs ($)         FRCLSR_SALE_TYPE The foreclosure sales
results: REO, Third Party, Conveyance to HUD/VA             REO_PROCEEDS The net
proceeds from the sale of the REO property.    No commas(,) or dollar signs ($)
        BPO_DATE The date the BPO was done.             CURRENT_FICO The current
FICO score             HAZARD_CLAIM_FILED_DATE The date the Hazard Claim was
filed with the Hazard Insurance Company. 10 MM/DD/YYYY         HAZARD_CLAIM_AMT
The amount of the Hazard Insurance Claim filed. 11 No commas(,) or dollar signs
($)         HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company
disbursed the claim payment. 10 MM/DD/YYYY         HAZARD_CLAIM_PAID_AMT The
amount the Hazard Insurance Company paid on the claim. 11 No commas(,) or dollar
signs ($)         ACTION_CODE Indicates loan status   Number         NOD_DATE  
  MM/DD/YYYY         NOI_DATE     MM/DD/YYYY        
ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY         ACTUAL_PAYMENT_
PLAN_END_DATE               ACTUAL_REO_START_DATE     MM/DD/YYYY        
REO_SALES_PRICE     Number         REALIZED_LOSS/GAIN As defined in the
Servicing Agreement   Number        



 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·ASUM- Approved Assumption

·BAP-     Borrower Assistance Program

·CO-       Charge Off

·DIL-      Deed-in-Lieu

·FFA-     Formal Forbearance Agreement

·MOD-   Loan Modification

·PRE-     Pre-Sale

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 5 of 8

 

 

·SS-        Short Sale

·MISC-  Anything else approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 6 of 8

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

 



Delinquency
Code Delinquency Description 001 FNMA-Death of principal mortgagor 002
FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration



 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 7 of 8

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 



Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy





 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  



Page 8 of 8

 

